           Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 1 of 33
EXHIBIT C                                                                                                             US008687879B2


(12) United States Patent                                                                        (10) Patent No.:                       US 8,687,879 B2
       Cotman et al.                                                                             (45) Date of Patent:                              * Apr. 1, 2014
(54)   METHOD AND APPARATUS FOR                                                               (56)                      References Cited
       GENERATING SPECIAL-PURPOSE IMAGE
       ANALYSSALGORTHMS                                                                                           U.S. PATENT DOCUMENTS

(76) Inventors: Carl W. Cotman, Santa Ana, CA (US);                                                  5,479,523 A * 12/1995 Gaborski et al. .............. 382,159
                Charles F. Chubb, Irvine, CA (US);                                                   5,555,317 A * 9/1996 Anderson ..................... 382,159
                                                                                                     5,642.434 A         6/1997 Nakao et al.
                Yoshiyuki Inagaki, Irvine, CA (US);                                                  5,748,847 A *       5/1998 Lo ................................... TO6, 14
                Brian Cummings, Irvine, CA (US)                                                      5,919,267 A *       7/1999 Urnes et al. ..................... T14, 26
                                                                                                     6,090,044 A * 7/2000 Bishop et al. ................. 600/300
(*) Notice: Subject to any disclaimer, the term of this                                              6,480,627 B1 1 1/2002 Mathias et al.
                patent is extended or adjusted under 35                                              6,628,823 B1        9, 2003 Holm
                U.S.C. 154(b) by 0 days.                                                             6,718,054 B1        4/2004 Lorigo et al.
                                                                                                     6,813,373 B1       1 1/2004 Suri et al.
                This patent is Subject to a terminal dis                                             6,993,185 B2        1/2006 Guo et al.
                      claimer.                                                                       7,088,854 B2 * 8/2006 Cotman et al. ................ 382,165
                                                                                                     7,152,051 B1* 12/2006 Commons et al. .............. TO6, 16
(21) Appl. No.: 13/267,879                                                                                                 (Continued)
(22) Filed:     Oct. 6, 2011
                                                                                              Primary Examiner — Amir Alavi
(65)               Prior Publication Data                                                     (74) Attorney, Agent, or Firm — Cotman IP Law Group,
                                                                                              PLC
       US 2012/O121169 A1                 May 17, 2012
              Related U.S. Application Data
                                                                                              (57)                        ABSTRACT
(60) Continuation of application No. 1 1/773.289, filed on
     Jul. 3, 2007, now abandoned, which is a continuation                                     Provides quantitative data about a two or more dimensional
     of application No. 1 1/474,064, filed on Jun. 23, 2006,                                  image. Classifies and counts number of entities an image
     now Pat. No. 7.254.266, which is a division of                                           contains. Each entity comprises a structure, or some other
     application No. 10/134,157, filed on Apr. 25, 2002,                                      type of identifiable portion having definable characteristics.
     now Pat. No. 7,088,854.                                                                  The entities located within an image may have different
(60) Provisional application No. 60/286,897, filed on Apr.                                    shape, color, texture, etc., but still belong to the same classi
       25, 2001.                                                                              fication. Alternatively, entities comprising a similar color/
                                                                                              texture may be classified as one type while entities compris
(51)   Int. C.                                                                                ing a different color/texture may be classified as another type.
       G06K 9/62                      (2006.01)                                               May quantify image data according to set of changing criteria
       GO6K 9/OO                      (2006.01)                                               and derive one or more classifications for entities in image.
(52)   U.S. C.                                                                                I.e., provides away for a computer to determine what kind of
       USPC .......................................................... 382/156                entities (e.g., entities) are in image and counts total number of
(58)   Field of Classification Search                                                         entities visually identified in image. Information utilized dur
       USPC ......... 382/156, 159, 162, 164, 165, 173, 181,                                  ing a training process may be stored and applied across dif
                382/224; 358/515, 518; 34.5/589, 593,653,                                     ferent images.
                 345/654, 664, 665; 706/14, 25, 31; 71.4/26,
                                            714/38; 600/300
       See application file for complete search history.                                                          14 Claims, 15 Drawing Sheets

                                                                         8x&E
                                                                        st KAWSA
                                                                          PLURST
                                                                        (8     is
                                                                          AAS




                                                                                                 GEaste assert:
                                                                                                   exisleswi8
                                                                                                  Appaxis;
                                                                                                   EA      3SR
                                                                                                    STEs:
                                                                          El                           8s:

                                                            -------
                                                                            A
                                                                          1YWic; 3
                                                                       TEPLRALITYF
                                                                                          -
                                                                        :EAf&AA
                                                                       Poirseeiss
                                                                           ENTY Ass
                                                                                                       48

                                                                        rists
                                                            wwn-awww
                                                                       IDEgri-24
                                                                         as'         is

                                                                         Ericatios:
            Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 2 of 33
EXHIBIT C
                                                           US 8,687,879 B2
                                                                     Page 2

(56)                    References Cited                                      2001/0009590 A1       7, 2001 Holm
                                                                              2002/0186882 A1 12/2002 Cotman et al.
                 U.S. PATENT DOCUMENTS                                        2008.01.07330 A1* 5/2008 Cotman et al. ................ 382,156
                                                                              2012/0121169 A1* 5, 2012 Cotman et al. ................ 382,156
       7,254,266 B2 *    8/2007 Cotman et al. ................ 382,156
       7,783,085 B2 * 8/2010 Perlmutter et al. ........... 382,118        * cited by examiner
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 3 of 33
EXHIBIT C
U.S. Patent        Apr. 1, 2014             Sheet 1 of 15   US 8,687,879 B2



                                  is          .             igufe f




                                       SS



                                       SS3



                                       ASS3
       Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 4 of 33
EXHIBIT C
U.S. Patent                  Apr. 1, 2014        Sheet 2 of 15                 US 8,687,879 B2



                                                                                Figure 2
                      8.
                      A.   E.          2
                            f
                       CSES
                       is 3S


               crossac s

                OPTIONALLYoBTAN
                  SARPLE SET of Y
                      USER INPUT                            GENERATE ARESULT
                                                              CORRESENG AS
                                                            AppBox. RATOR OF
                                                             HE GA, BBSSER
                     ESE E8                                   F SES is:
                                                                 EASE
                    AGREEE
                 DENTFY Witch of           a.
                      ERAS
                  C
                   SS CESES
                      EY
    r8 s   k                                                      8&

                    SSS
                  EEE EY CR                24
                  EESS
                     SEF3
                   WERFACE




                      Y costi Y
                           RC
                      f




                           vis
                  8              :
               is          AAASS            2S
                   SESS
                  is:
                 CASSES

                 ASSESSAs
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 5 of 33
EXHIBIT C
U.S. Patent           Apr. 1, 2014            Sheet 3 of 15   US 8,687,879 B2




                                                              Figure 3
                SA:       A RSAS3.
                HASCARE OR AL OF THE is              3.
              CHROREATEC EATA poist Afa
              EEAS       S   ASE SEEN     .
                          ES: ; ERS
                      EXE      ASSES


     2.



               ASSGRCHROSA CAiiA              a 32
                 33 SOA CERA
                 EXE CASS BiSEE3
                      FRASY




                                                              Figure 4

                 GROUP CHROMATIC DATA - 400
                   GES is SAAY
                     CNEESSESSES




                     Yi FN      is 3
                  SPSA    CECE
                SSSE    ASSESSESSA                        2
                 FRSE CAASRS
                THE SPAAY CO&SECEE
                          SBSE
      Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 6 of 33
EXHIBIT C
U.S. Patent                     Apr. 1, 2014   Sheet 4 of 15                                                 US 8,687,879 B2


                                                                                                                Figure 5
                                                              MX XXXX XXX XXXX XXX            Mr NSWM




               SiS is
                                                                               SSC:                               s

                                                               As to EveRacity of
                                                                      HS CASSEFECAC

                 EY   is F
          THE CHRosaicistAla
          PES GSSESEAN .                                                                                         53
                 ERY
                                                                    DATA To ANELRA. .
                                                                   NetwoRk CLASSIFIER,
                                                                   orgos or rossroar


                                                               w




               GRE                                                     ERA SES
                                          s                          RESS is                                      s
             CHROAAFC CATA                                           $3S FRC
           POINTS INTO OBE OR                                   SPAYCONNECE:
             RORE SEAAY                                                          SESSESS
           CO: EGSEE Si3S



                                                        s
                                                             S3:                SE            ARE
          DEYERENE A PLURALTY                                 A.S.                                      A.
           QF CHARACERS FGS                                     RSK
           ASB is E.
          searly conscrep .
                SESSES                3
                                                        .


                                                                      ENERA. NETWORK,
                                                              ; i.EESSRAREN3
                                                              CASSEFY THE SPATA:...Y
                  PASS          x--
                                                             CONNECE SLBSES is: G                                      2
           CARACERSCSE :
             CASSECA                                                SHAPE FORMATION
                                                                   RWE SY HE SEF
              SE:SS                                                 RE:A VE HARRORIC
                                                                             AEES
                                                        i.
                                               feelak
                                                 52

             SSSSCA
           Eiii., iii.2ES HE                                                     Si      S.K                     SE2
             A3ACESCS                                                £8SSFiCATION TO
    x Y
          CISS    C F                                                                SSS is
          SAA       EEE                                                        EECEO
            SSES      &
              ASSE:


                                                                          Sis.                                  S3
                                                                       is      FR
                                                                       SSSSSS
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 7 of 33
EXHIBIT C
U.S. Patent                                       Apr. 1, 2014       Sheet 5 of 15                                         US 8,687,879 B2



                                                                         root is
                                                                                                                 Figure 6

                                                                      SEEC
                                                                     SER RE




            68                            3A                                       634 on
                                    N SERRORE OR                                                       N BNEEPERCE:r
                                                                                                           SERS
                                          SANAR




                                                                                       8 am                    (CASS N:
                                          FRSEFEER                                                             Siiii RA3
          axacac so on at wwww.exas
                                          C88CR 2X"                                                               BiASSE
                                           AAASS




            808 or                            As                                     58                         DEFINE COLOR
                                           RSSF&E                                                                 ge: AN
     xx axco has awarend was aw womman   "383&C   203"                                                            (s




                                                                                    8.
                                         SELECTSET
                                             AS
                                                   of .
                                                                                                                   Ric
                                            SR-SSS                                                                 A833




                      “n                   process                                 ea w w www.www.was w x xx xx w cocci x 4x &

                                           BRAGE{S}




                                                                 A   SORASS
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 8 of 33
EXHIBIT C
U.S. Patent        Apr. 1, 2014        Sheet 6 of 15               US 8,687,879 B2




                                                              Figure 7


                                                    ERACE RASSES
               SASiR 836                               EE
                   F}                                  f.8




                                  NSSENSEN    SER
                                       f
                                         F2




                                  SYSE    :
      Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 9 of 33
EXHIBIT C
U.S. Patent               Apr. 1, 2014                             Sheet 7 Of 15                               US 8,687,879 B2



                              fear 8                                                                          Figure8

                          CARS OR       A                           asarranese:S
                            is     is                                                  SER SECS FRE.
                                                                                   EXES is XE... 2



                                                                                   cosia. ESSE368 f :
     PXE.         M                                                                E     ASS         is
  CASSEFCAE   *                                                                        SS
     star                                                                  X            EA 3
                                            E.283
                                              SS

                                        V-                                         SR        XESETC
                                                                                       PXE. C.ASSES A




                                                                               FARition RAAGE PXES
                                                                               EBS' 8&S
                                                                                         X     CASS       M




     Eig                                                                                        st    s
    SSFA      s                  arrass             MVMAXXXX Cor         se         costs
    SES               M




                           EYs
                             AsiaS                                                  SE AESSE
                                                                                      SSG EAC's
                                                                                     OA: ES: CASS




                                                                                   output CASSIFIED A
                                                                                             Sis
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 10 of 33
EXHIBIT C
U.S. Patent                        Apr. 1, 2014                 Sheet 8 of 15                                    US 8,687,879 B2

                             S.                                  - soa              910 or                   Figure 9
                 AEO                          user set Eers'                           PRESENT SEVE:
                                    essars    SESSR                            -e           CASSE        ASS
                                             SAS          &SS

                                                                                            F ORRECT, THEN W

                                             CASS XSS
                           SSE 2               is is
                           ASSES

                                                                                               issisticates
                                                                                                COREC
                                                                                               ASSSC:
                                             FXE      ASSRSASEE.
                                              3.SSESSA                                      $38SST OF BASCASSEE
                                                         S.                                           EES



                                         W. SOR Pix Eis ERC                                     R
                                             ASEKEY EXE.                   Y                 O3: FEE
                                                (ASS                                           S8S


            E.         :
                                                                                       sa-me *
                                                                                                       STOREPEXE.
        Egg


                                                        CSE'S
                                                s        EASSRES
             "SS" ASE                                                               stats     RESE8    SER
                            CASS                                                              CASSEESAGE

                                                     ESE "Siss       SEs
                                                      FORESERSAS
                                                         SSSF.



                                              SEESFES
                      EEE 2:                  ERSEAS
                         BASE                  EXAS                                          re
                                     $36 " Smoococoa                                          SESSESS
                                                                                                  ES
                 SS                                                                          ESSFC's
                                                    coiáPEPiovisionA,                            SSESS       F
                                                Eritry
                                                   SASE
                                                       class EEFRONs
                                                             RES
                                                                                             &SCASSEE 8.8s


                                                       SSAYSSERE
                                                    A CASS3. EACH "BS"
                                                          EEE      CASS




                                                                                                      SRE ENY 2Go
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 11 of 33
EXHIBIT C
U.S. Patent         Apr. 1, 2014   Sheet 9 Of 15         US 8,687,879 B2




         opa n51)
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 12 of 33
EXHIBIT C
U.S. Patent                            Apr. 1, 2014                        Sheet 10 of 15                          US 8,687,879 B2




                                                                                                                Figure 11
                                                  SESS
                                                    S




               RE
               AAASE                                                         ASSAS
                                                                           of Colore
                                                                                  S.
                                                                                     Assi.            EEEE




                A&ASE            s       Swiss     X-3rd-eares     X
                                                                                                             poss won
                 (E.S.
      as                   SY                                                                                      ADDITIONAL
               EATABASE}                                                                                                     Si
                                                   after                                                                SSES
                                                 PROSASES                                                                 4.
                                                       s
                 SiS


           SAGE ESA             is                                     s
               is.&S             7's                       warra
                   2.

           (EG, Eccini RC Y,                                      FAE
            EXTRE, RAE}}S,                                        CESS
                 E.                                              AA
                                                                    s




                                                           CLASSFIEE  iAGE          $       SS                    SASA
                                                                 iii.                   Sia.
                                                                                          EEE                       SS
                                                                                     $38SETs (e.g.,            classification
                                                                                        888S                              s
                                                                                             S
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 13 of 33
EXHIBIT C
U.S. Patent         Apr. 1, 2014   Sheet 11 of 15        US 8,687,879 B2




                    Figure 12 Original image




                                                          3.




            Figure 13 Reconstructed outline (k = 10)
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 14 of 33
EXHIBIT C
U.S. Patent         Apr. 1, 2014         Sheet 12 of 15         US 8,687,879 B2




                                                           -




                     Figure 14 Reconstructed outline (K=20)




                     Figure 15 Reconstructed outline (k = 30)
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 15 of 33
EXHIBIT C
U.S. Patent          Apr. 1, 2014   Sheet 13 of 15        US 8,687,879 B2




                                                     (O




        Figure 16 Thresholded image of a single plaque sample




            Figure 17 Relative Fourier descriptors of Figure 16
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 16 of 33
EXHIBIT C
U.S. Patent         Apr. 1, 2014   Sheet 14 of 15        US 8,687,879 B2




     Figure 18 Thresholded image of a double plaque sample




        Figure 19 Relative Fourier descriptors of Figure 18
     Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 17 of 33
EXHIBIT C
U.S. Patent         Apr. 1, 2014   Sheet 15 Of 15        US 8,687,879 B2




                                                       OOC




    Figure 20 Thresholded image of a triple plaque sample




      Figure 21 Relative Fourier descriptors of Figure 20
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 18 of 33
EXHIBIT C
                                                     US 8,687,879 B2
                              1.                                                                       2
        METHOD AND APPARATUS FOR                                       manually perform Such an analysis. Similarly, a materials
     GENERATING SPECIAL-PURPOSE IMAGE                                  scientist may want to count the number of carbon fibers
           ANALYSSALGORTHMS                                            within a cross section of a structural support but be prevented
                                                                       from doing so due to the large number of carbon fibers in the
           CROSS-REFERENCE TO RELATED                                  structural Support.
                  APPLICATIONS                                            Current systems do not have a mechanism for incorporat
                                                                       ing the expertise of people skilled at identifying a certain
   This application is a continuation of U.S. Utility patent           entity type. As a result, there is a need for an image classifi
application Ser. No. 1 1/773,289 filed Jul. 3, 2007, now aban          cation system that can incorporate such expertise and give
doned which is a continuation of U.S. Utility patent applica      10
                                                                       others the opportunity to benefit from it. For instance, while a
tion Ser. No. 1 1/474,064 filed Jun. 23, 2006, now U.S. Pat.           histologist may have the patience to count a few given enti
No. 7.254.266 which is a divisional of U.S. Utility patent             ties, he or she will usually do so only to a limited degree due
application Ser. No. 10/134,157, filed Apr. 25, 2002, now              to time and cost. Thus the scientific field has been dominated
U.S. Pat. No. 7,088,854 which claims benefit from U.S. Pro             by illustrating findings with a few select captured images
visional Patent Application Ser. No. 60/286,897, filed Apr.       15
25, 2001, the specifications all of which are hereby incorpo           resulting in overly qualitative conclusions. When image clas
rated herein by reference.                                             sification is utilized to Support a particular finding, it is typi
                                                                       cally done so in areas where the fields are not particularly
               FIELD OF THE INVENTION                                  crowded or where the entities of interest in an image are rarely
                                                                       re-presented. Counting the number of entities in a crowded
  This invention relates to the field of computer software or          image has been impractical. Similarly the counting of entities
hardware. More specifically, the invention relates to a method         requiring searching over many fields is impractical. There is
and apparatus for generating special-purpose image analysis            another key issue however in terms of consistency of entity
algorithms based on the expert classification of image data.           assignment among viewers, whether they be inexperienced or
   Portions of the disclosure of this patent document contain     25   professional. Entities often have different features and
material that is subject to copyright protection. The copyright        diverse forms despite the fact they belong to the same entity
owner has no objection to the facsimile reproduction by any            class. In many cases even the professional has their own
one of the patent document or the patent disclosure as it              distinct classification criteria that are not clearly defined,
appears in the Patent and Trademark Office file or records, but        giving rise to inconsistent results across studies. The labor,
otherwise reserves all copyrights whatsoever.                     30
                                                                       monotony, and expertise required for the task often precludes
                      BACKGROUND                                       investigation into avenues that may have significant merit, but
                                                                       that are exceedingly difficult to perform.
   The ability to differentiate between a series of one or more           Due to the problems associated with quantifying image
objects comes naturally to human beings. A 5-year old with a      35   data, there is a need for an improved technology that aids the
set of building blocks can separate the blocks according to            process of obtaining quantitative data from images such as
size, color, texture, and many other discernible characteris           Scientific samples. Such a technology has the potential to
tics. Most children can even add more categories to the clas           provide scientists and other users with important insights into
sification scheme as new qualities appear. For example, as the         the progression of many different diseases as well as the
building blocks age, the Surface of the building blocks may       40   identification of distinguishing features among diseases.
fade. If new blocks are introduced to the child, the child can         Likewise, chemists or materials Scientists may discover new
easily tell the difference between the new blocks and the old          processes or improve compounds when aided in the classifi
blocks. Current computer systems, however, find Such tasks             cation and quantification of their unique images.
enormously difficult. Existing systems for classifying objects            Some examples of current image quantification techniques
contained within an image are inherently limited and cannot,      45   and the problems associated with these techniques will now
for example, effectively identify how many objects of a par            be discussed so as to provide the reader with an understanding
ticular type exist in an image. The limitations of existing            of the need for an improved solution. Image Pro Plus, a
technologies become increasingly evident when complex                  Software package for processing biological images, nicely
images are to be processed. For example, when the charac               exemplifies the standard approach to classification. Image
teristics that distinguish one entity from another are subtle     50   Pro PlusTM, is an example of a current system that provides a
and vary from entity to entity, existing computer systems              mechanism for counting, measuring, and/or classifying enti
become unable to accurately classify entities in an image as           ties in digital images. Image Pro Plus provides the user with
belonging to a certain type.                                           several methods for classifying pixels in terms of their colors.
   There are many uses for an improved system that can                 Image Pro Plus provides a mechanism for classifying entities
reliably quantify entities across multiple sets of image data.    55   in an image based on their morphology, but the system is
For instance, Scientists, laboratory technicians, doctors, and         difficult to use and does not “learn how to improve its ana
other professionals have a need for a technology that enables          lytical skill over time. To classify the pixels in an image, the
the extraction of quantitative information from an image.              Image Pro Plus user must first interact with the application to
Accurately counting the number of entities in an image                 define different pixel classes. For example, in the “color cube
requires that the person performing the count understand the      60   based dialog Image Pro Plus divides the set of possible pixel
various forms and nuances associated with the types of entity          colors into a cube, where a color corresponds to a point (r, g,
being counted. A pathologist may be able to look at a particu          b) in the cube with red, green and blue intensities r, g and b.
lar red blood cell sample and approximate how many red                 The user defines as many distinct pixel classes as he/she
blood cells are in that sample. A research biologist may need          wishes. For each class, the user uses an eyedropper tool to
to quantify the number of entities present in a histological      65   select the colors he/she wants to include in the class. When all
brain section for purposes of an experiment, but be prevented          classes have been defined. Image Pro Plus displays an image
from doing so by the lack of time or expertise required to             in which pixels are partitioned into the appropriate pixel
          Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 19 of 33
EXHIBIT C
                                                        US 8,687,879 B2
                               3                                                                          4
classes. If a given color has been included in two different               cal entities present a digitized representation of a biological
classes, pixels of that color get assigned to whichever class              tissue section. However, the reader should note that the inven
was defined first.                                                         tion that will now be discussed herein is not limited to the
   What Image Pro Plus and other current systems lack is the               realm of biological images alone. The system provides a
ability to embody the knowledge of the trained histologist            5    mechanism for identifying any type of entity across any set of
within a general tool that can be used to automate the classi              image data.
fication of pixels and/or entities across a broad range of                    Obtaining quantitative data from histological sections in
images. The importance of Such a general tool lies in its                  the study of dementias Such as Alzheimer's Disease is crucial
potential to standardize the classification of histological                in understanding disease progression. However, due to the
structures across an entire biomedical field or Subfield (e.g.,       10   tedium of the manual counting task, systematic, large-scale
the subfield focusing on Alzheimer's Disease). In addition,                counts are rarely obtained. If a tissue sample taken from a
these same issues also hinder classification of image data in              patient having Alzheimer's disease is evaluated, the system
other scientific disciplines as well (e.g. materials Science,              can identify tangles stained with reagents directed against tau
chemistry, etc. . . . ).                                                   as well as plaques stained for Beta-Amyloid. Once these
   Thus, there is a need for a system that improves upon the          15   entities are identified, the system may count the number of
existing methodologies and systems for classifying image                   tangles and plaques that are present in the image. Presently,
data. Such an improved system will now be described in                     the pathological diagnosis of Alzheimer's disease is based
detail.                                                                    primarily on the presence or absence of plaques and tangles,
                                                                           but not on their absolute numbers because of the difficulties
             SUMMARY OF THE INVENTION                                      inherent in the quantification of these lesions and because of
                                                                           time constraints. A reproducible method of quantifying
   An embodiment of the present invention comprises a                      plaques and tangles across labs would allow more stringent
method and apparatus for generating special-purpose image                  classification standards. The problem of identifying cells in
analysis algorithms based on the expert classification of                  histological preparations has a long history in computer
image data. One embodiment of the invention provides a                25   image processing. However, most researches have been
process and related apparatus for obtaining quantitative data              focused on distinguishing cells from non-cells. Thus, there is
about a 2-dimensional, 3-dimensional image, or other dimen                 a specific need in addition to the generalized need described
sional image. For example, the invention is capable of clas                above to have a program that can perform image processing in
Sifying and counting the various different types of entities an            a way that can aid Alzheimer's research and/or any other
image contains. Each entity comprises an object, structure, or        30   Scientific investigation that can utilize images.
Some other type of identifiable portion of the image having
definable characteristics (e.g., texture, shape, color, etc. ...).                      DESCRIPTION OF THE DRAWINGS
The entities located within an image may have a different
shape, color, texture, or other definable characteristic, but still           FIG. 1 is a block diagram that illustrates the classification
belong to the same classification. In other instances, entities       35   of a plurality of different entities with an image.
comprising a similar color, and texture may be classified as                  FIG. 2 illustrates a high-level view of the process used to
one type while entities comprising a different color, and tex              evaluate image data to generate an algorithm based on feed
ture may be classified as another type. An image may contain               back from a user that is capable of deriving quantitative
multiple entities, and each entity may belong to a different               information about entities within the image.
class. Thus, the system embodying the invention may quan              40      FIG. 3 illustrates a high-level view of the additional pro
tify image data according to a set of changing criteria and                cess step utilized during evaluation of image data in accor
derive one or more classifications for the entities in the image.          dance with one embodiment of the invention.
Once the image data is classified, the total number of each                  FIG. 4 illustrates a high-level view of the additional pro
class of entity in the image may be calculated and presented to            cess step utilized during evaluation of image data in accor
the user. Put simply, the invention provides a way for a com          45   dance with one embodiment of the invention.
puter to determine what kinds of entities are in an image and                FIG. 5 illustrates a high-level view of the methodology for
optionally count the total number of each class of entities that           processing image data using a neural network engine in
can be visually identified in the image. In one embodiment of              accordance with one embodiment of the invention.
the invention, the system is trained to perform Such analysis                FIG. 6 illustrates the process of selecting and initiating a
by a user skilled at the identification of a particular object        50   user mode in accordance with one embodiment of the inven
and/or entity. Once the system has been trained to master the              tion.
classification process, the expertise gained during that train               FIG. 7 comprises a block diagram illustrating the various
ing can be saved for Subsequent usage by the same or a                     user modes in accordance with an embodiment of the inven
different user.                                                            tion.
   Some examples of the type of entity embodiments the                55     FIG. 8 illustrates the processing steps performed when the
invention may be configured to recognize include biological                system is in automated user mode in accordance with one
entities contained within histological sections, or physical               embodiment of the invention.
entities in a material sample. Such biological entities may                  FIG. 9 illustrates the processes associated with the inde
comprise any type of generalized cellular or non-cellular                  pendent user mode inaccordance with one embodiment of the
structure and the invention provides a mechanism for identi           60   invention.
fying and classifying different types of biological entities in a            FIG. 10 illustrates a general hardware environment that
tissue section. For instance, the invention can evaluate stained           may be utilized to implement an embodiment of the inven
tissue sections prepared by immunocytochemical and related                 tion.
techniques and determine what types of entities are contained                FIG. 11 illustrates the components incorporated within the
in the tissue section and how many of those entities are              65   system in accordance with one embodiment of the invention.
present. Thus, a neuropathologist may utilize embodiments                    FIG. 12 illustrates an original image to be processed in
of the invention to classify and count the number of histologi             accordance with one embodiment of the invention.
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 20 of 33
EXHIBIT C
                                                      US 8,687,879 B2
                             5                                                                          6
  FIG. 13 illustrates a reconstructed outline of the original           Once the image data is classified using a particular product
image in accordance with one embodiment of the invention.               algorithm generated using an embodiment of the invention,
  FIG. 14 illustrates a reconstructed outline of the original           the total number of entities in the image may be calculated
mage in accordance with one embodiment of the invention.                and presented to the user. Put simply, the invention provides a
  FIG. 15 illustrates a reconstructed outline of the original           way fora user to generate a product algorithm that can be used
image in accordance with one embodiment of the invention.               to determine what kinds of entities are in an image and count
  FIG. 16 illustrates a threshold image of a single entity              the total number of entities that can be visually identified in
example in accordance with one embodiment of the inven                  the image.
tion.                                                                      In one embodiment of the invention the system utilizes of
   FIG. 17 illustrates the relative Fourier descriptors of the     10   a set of evolving algorithms (e.g., Bayes' Theorem, a neural
example single entity (e.g., plaques).                                  network, or any other image classification algorithm) to
   FIG. 18 illustrates a threshold image a double entity (e.g.,         evaluate image data. The system may utilize any one of the
biological entity Such as plaques) in accordance with one               evolving algorithms to evaluate different features of the
embodiment of the invention.                                            image and may execute multiple iterations of each algorithm.
  FIG. 19 illustrates the relative Fourier descriptors of the      15   For instance, the user interacts with the system to generate a
example double entity in accordance with one embodiment of              product algorithm comprising two processing stages. A first
the invention.                                                          stage of processing, for example, may classify image data
   FIG. 20 illustrates a threshold image a triple entity (e.g.,         based on color and/or texture, and a second stage of process
biological entity Such as plaques) in accordance with one               ing may then evaluate parts of the image based on shape. The
embodiment of the invention.                                            use of the invention to evolve a product algorithm may require
  FIG. 21 illustrates the relative Fourier descriptors of the           one or more iterations in which the system uses input from the
example triple entity in accordance with one embodiment of              user to refine its model of (i) the different classes of material
the invention.                                                          composing entities in the image, and (ii) the different classes
                                                                        of entities occurring in the image. User input during the
                 DETAILED DESCRIPTION                              25   evaluation can modify the evolving product algorithm. For
                                                                        example, user input may be used by the system to change the
   A method and apparatus for generating special-purpose                parameters defining a certain class of entities thereby
image analysis algorithms based on the expert quantification            enabling the mechanism to evolve. Once an acceptable
of image data is described. In the following description                scheme has evolved (e.g., the probabilities and/or neural net
numerous specific details are set forth in order to provide a      30   work analysis consistently classifies different entities cor
more thorough understanding of the present invention. It will           rectly), the evolving algorithm may be locked in place to yield
be apparent, however, to one skilled in the art, that embodi            a first product algorithm. Then a daughter algorithm allowed
ments of the present invention may be practiced without these           to further evolve. Once an evolving algorithm is locked in
specific details. In other instances, well-known features have          place it may be referred to as a product algorithm that can be
not been described in detailso as not to obscure the invention.    35   stored for Subsequent usage by the same or a different user
   The invention may be implemented in a hardware device                and applied to additional image sets for purposes of analysis.
and/or software form and may, for example, comprise com                    Some examples of the type of entities product algorithms
puter readable program code tangibly embodied in a com                  configured in accordance with embodiments of the invention
puter readable medium such as a processor, or memory                    may be trained to recognize include biological entities con
coupled to the processor. In other instances, the invention        40   tained within histological sections. Such biological entities
executes in memory Such as a hard disk, floppy disk, and/or or          may include any type of generalized cellular or non cellular
any other form of memory capable of storing computer read               structure, and the invention provides a mechanism for pro
able program code. An embodiment of the invention contem                ducing product algorithms capable of identifying and classi
plates the use of multiple computers to process image data              fying different types of biological entities in a tissue section
and the invention may store or capture data image data in          45   according to various different criteria. For instance, the inven
multiple locations accessible via a network.                            tion can be used to generate one or more product algorithms
System Overview:                                                        to evaluate stained tissue sections prepared by immunocy
   One embodiment of the invention provides a process and               tochemical and related techniques and determine what types
related apparatus for obtaining quantitative data about a 2-di          of entities are contained in the tissue section and how many of
mensional, 3-dimensional image, or other dimensional               50   those entities are present. Thus, a neuropathologist may uti
image. For example, the invention can be used to produce a              lize embodiments of the invention to generate product algo
product algorithm capable of classifying and counting the               rithms to classify and count the number of histological enti
numbers of different types of entities an image contains in             ties present in any digitized representation of a biological
accordance with the judgment of the user. Each entity may               tissue section. For instance, if a tissue sample taken from a
comprise an object, structure, or some other type of identifi      55   patient having Alzheimer's disease is evaluated, the system
able portion of the image having definable characteristics              can be used to generate a product algorithm to identify tangles
(e.g., a texture, shape, size, color, density, etc. . . . ). The        stained with reagents against tau as well as plaques stained for
entities located within an image may have a different shape,            Beta-Amyloid. Once these entities are identified, the system
color, texture, or other definable characteristic, but still            may count the number of tangles and plaques that are present
belong to the same classification. In other instances, entities    60   in the image.
comprising a similar color, and texture may be classified as               It is important to note that the illustrations provided here
one type while entities comprising a different color, and tex           are for exemplary purposes and the process utilized to quan
ture may be classified as another type. An image may contain            tify image data also has applications in arenas other than the
multiple entities, and each entity may belong to a different            identification of biological entities. The invention is not lim
class. The system embodying the invention may be used to           65   ited solely to the quantification of histological samples and is
produce many different product algorithms, which may be                 intended to have applications for analyzing other types of
used to classify image data according to different criteria.            images. Thus, users may also utilize the process described
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 21 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                                 7                                                                       8
herein to generate product algorithms to evaluate any type of             to evaluate. The invention is not limited, however, to the use
digitized image and classify any of the entities in that image            of true-color and can process many different types of image
that have definable characteristics. These characteristics may            data (e.g., black and white, grayscale, or color of arbitrary
change overtime as the system and the user learns more about              spectral dimension and of any bit depth).
the structures being analyzed.                                               Once the image acquisition device captures the image data,
Example Image Classification:                                             the captured image data is provided to the system where it is
   FIG. 1 is a block diagram that illustrates the classification          stored in memory or otherwise held for Subsequent process
of a plurality of different entities with an image. Referring             ing. Any computer readable medium capable of storing digi
now to FIG. 1 for example, a representation of an image 100               tal or analog data may be adapted to hold the captured image
comprising a group of entities 101-107 is shown. Embodi              10   data. In one embodiment of the invention each chromatic data
ments of the invention provide a mechanism for producing a                point represents a pixel or some other Subset of the image data
product algorithm to classify and identify the entities con               having an associated color value (e.g., RGB, CMYK, PMS,
tained within the image. The mechanism embodying aspects                  PantoneTM, any other definable color space). Each pixel may
of the invention may take the form of computer software, and              be a single dot or a series of interconnected dots (e.g., NTSC,
the process or methodology captured for performing Such              15   PAL, etc. . . . ). The image may have millions of different
classification can be utilized by multiple instances of Such              chromatic data points. However, one or more of the chromatic
computer software. Each entity 101-107 represents a portion               data points may have an identical or similar range of values.
of a digitized image that has one or more definable charac                For instance, the image may have two pixels that contain the
teristics. Entity 101 may represent a cellular or non-cellular            same or similar RGB values. Each image contains one or
entity, a tangible object, a person, thing, or a representation of        more entities comprised of a plurality of chromatic data
a tangible object (e.g., a radar image of a particular airplane),         points. The entities are visual representations of structures,
person, or thing. Entity 101, has at least one characteristic and         objects, or other portions of the image having definable char
may, for example, be associated with the characteristics A, B,            acteristic that may be identified via the process of image
and C. Entity 102 may be associated with the characteristics              quantification described herein.
D. F. and F. Entity 103 may be associated with the character         25      Once the image is acquired the system begins to evaluate
istics G, H, and 1. Entity 104 may have a set of characteristics          the image data to determine what portions of the image can be
similar to entity 103. Entities 105 and 107 are associated with           classified as certain entities. The initial evaluation may or
characteristics similar to those associated with entity 102.              may not involve user input (e.g., step 201). However, if user
Entity 106 is associated with characteristics J, K, and L. In             input is provided the system utilizes such input to aid the
one embodiment of the invention, structures that have similar        30   process of entity identification. In one embodiment of the
characteristics are placed into the same class. Thus, entities            invention, the system provides an initial guess as to which of
103 and 104 may belong to class 1 and entities 102,107, and               the plurality of chromatic data points comprise an entity (e.g.,
105, for example, may be assigned to class 2. Since entities              step 202). There are multiple mechanisms by which the iden
101 and 106 each have different characteristics, they are each            tification process of step 202 may occur. For example, the
assigned to their own class. Once the entities in an image are       35   system may analyze the image to determine the number of
classified, the process utilized to make Such a determination             pixels that fall within a color range (e.g., tolerance level). The
may be stored in the form of a product algorithm (e.g., an                tolerance or threshold that is utilized can be determined by the
instance of the evolving algorithm) and the system may use                user or by the system. Embodiments of the invention allow the
that algorithm to count the number of entities in each class.             user to select an area of the image that contains an entity to be
   Overlapping entities (e.g., 103 and 104) are counted in           40   counted or classified. The selected area can be referred to as a
accordance with one embodiment of the invention as separate               sample set of chromatic data points. The user may, for
structures. Class 1, for example, has a count 120 of two                  example, select a single chromatic data point or a set of
entities and class 2 has a count 121 of three entities. The               chromatic data points that comprises the entity or set of enti
remaining classes each have one entity. Thus, class 3 has a               ties targeted for classification. The system then analyzes the
count 122 of one entity and class 4 has a count 123 of one           45   sample set of chromatic data points identified by the user and
entity. Once the entities are classified by an embodiment of              uses the results of the analysis as a basis for identifying which
the invention, a total count of the number of each type of                parts of the image may contain an entity.
entity can be performed. The process for making Such entity                  In other instances the user may identify which portions of
classifications will now be discussed in more detail.                     the image are background. The system then uses that identi
High-Level Process Flow:                                             50   fication to approximate which chromatic data points are back
   FIG. 2 illustrates a high-level view of the process used to            ground and which may be entities. The system may also be
evaluate image data to generate an algorithm based on feed                configured to guess which parts of the image are background
back from a user that is capable of deriving quantitative                 and which parts of the image are not by using data gathered
information about entities within the image. The process ini              during analysis of other images identified as containing simi
tiates when the system embodying the invention obtains an            55   lar entities.
image having a number of chromatic data points (e.g., step                   If the system was previously utilized to evaluate similar
200). For instance, the system may capture a picture using a              images, the system may be configured to utilize the informa
mechanism such as a digital camera, Video camera, or scan                 tion gathered during the previous analysis and utilize that
ning device. The invention contemplates the use of many                   information for initially approximating which portions of the
different types of image acquisition devices and can be              60   image contain entities. In accordance with one embodiment
adapted to interface with any device capable of obtaining a               of the invention identifying which of said plurality of chro
digital image or representation of an image. Most conven                  matic data points comprises an entity (e.g., Step 202) may also
tional video capture cards that provide a resolution of 640x              entail obtaining a probability that some or all of the chromatic
480 or greater provide a sufficient basis for analysis. How               data points that make up the image belong to one or more
ever, the system may be adapted to utilize image data of any         65   pixel classes (see e.g., FIG. 3 step 300). For instance, the
resolution. True-color (24-bit) is used in one embodiment of              system may determine which parts of the image falls within a
the invention, since this provides a significant range of colors          certain range or distribution of color values collectively
          Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 22 of 33
EXHIBIT C
                                                        US 8,687,879 B2
                                                                                                          10
referred to as a pixel class. Each image contains multiple pixel           tions of several blobs from one or more pixel classes (rather
classes and the pixel classes may contain overlapping values.              than requiring every entity to consist of a single blob). The
A first pixel class defined as comprising the color values 0, 0,           grouping of chromatic data points may involve obtaining a
0 through 155, 23, 34 may overlap with a second pixel class                probability that the spatially connected subset is associated
when the second pixel class contains values that fall within               with a particular entity, and groupings may then be utilized to
the range defined by the first pixel class. The user may define            aid the system in assigning each of the chromatic data points
the composition of the pixel class by selecting one or more                to an entity.
chromatic data points from the image. Alternatively, in one                   In the use of the invention to evolve a product algorithm,
embodiment of the invention, pixel classes are defined by                  the results of the initial approximation or a Subsequent
density functions that assign non-Zero values to all chroma           10
                                                                           approximation can be presented to the user for verification
ticities. Thus, each pixel class may include all possible chro             (See e.g., step 204 of FIG. 2) via any type of user interface. In
maticities. However, a given pixel-measure vector may have                 one embodiment of the invention a verification message is
higher probabilities in some pixel classes than in others.                 displayed to the user for purpose of obtaining input from the
   The probability may be based in whole or in part on the
identification made by the user and/or a previous analysis of         15   user that reflects the user's judgment about the accuracy of a
an image identified as a certain type (e.g., a tissue section              classification. The verification message is transmitted to the
likely to contain cancer cells stained in a certain manner).               user via any viable data path and may be sent to users in
Such probabilities may be referred to as prior probabilities,              remote locations via an interconnection fabric Such as a com
but can also contain additional measures for evaluating the                puter network. Upon receipt of the verification message, the
image. Once various portions of the image are associated with              user makes a judgment about the correctness of the classifi
one or more pixel classes (e.g., based on the RGB value of the             cation. For instance, the user may acknowledge the correct
sampled chromatic data point), the chromatic data points may               ness of the identification or indicate that a portion of the
be assigned to a certain pixel class based on the probability              image the system identified as a certain type of entity is an
the data point belongs to that class (e.g., Step 302). This initial        entity of a different type. The data collected from the user
approximation may be performed with or without user input.            25   during this process is stored and utilized in accordance with
However, in one embodiment of the invention a user provides                one embodiment of the invention for Subsequent analysis of
the system with information that can be used to help derive                the image. Over time the system learns from obtaining feed
prior probabilities. The user may, for example, provide infor              back from the user and thus the ability of the system to
mation based on the user's own experience that aids the                    properly identify, classify, and count the number of entities in
system in determining the probability a pixel will belong to a        30
                                                                           the image improves.
certain class. As mentioned above, user input is not required                 For instance, at step 204, the system may present the initial
and the system may assume at the outset that all classes                   identification to the user for feedback as to the classifications
(including background) are equally probable. Then after a
few images have been classified (and ratified by the user e.g.,            made and use that feedback as input to anotheriteration of the
at step 204), the system is able to obtain an understanding           35   entity identification step 202 illustrated in FIG. 2. The system
about a cross-section of the image population that may be                  may execute multiple iterations of this loop until the user
used to estimate prior probabilities more accurately. The                  indicates a desire to lock the evolving algorithm used to
understanding is incorporated into the analysis performed by               identify the entities in place and thereby commit an instance
the system using the evolving algorithm and can be saved for               of the algorithm to memory (see e.g., step 205). When an
later usage as a product algorithm. The system’s ability to           40   evolving algorithm is locked that algorithm can now be
classify entities improves over time as the number of classi               referred to as a product algorithm (or an instance of an evolv
fied images held in an entity Zoo increases (see e.g., FIG. 9;             ing algorithm) and can be applied to different images or set of
elements 920–936). The entity Zoo is discussed in further                  images by different users than the user responsible for train
detail below.                                                              ing the algorithm (see e.g., Step 206). However, the reader
   Embodiments of the invention may be configured to per              45   should note that the product algorithm essentially a saved
form varying iterations of analysis (e.g., using the same or               instance of the evolving algorithm and that like the evolving
various other methodologies or algorithms for evaluating the               algorithm it may also be permitted to evolve. In some
image data). The various types of analysis may be performed                instances, such evolution may not be desirable. This is par
at the entity identification phase of the process and each                 ticularly the case when an expert at a particular type of image
iteration of analysis is designed to further refine the evolving      50   classification was involved in training the product algorithm
algorithms ability to classify image data.                                 and the ultimate user of the product algorithm is a novice at
   In one embodiment of the invention, the system initiates an             identifying Such classifications.
iteration of analysis where it groups the chromatic data points               The system may store any of the data collected during the
into maximal spatially connected Subsets whose points are in               image analysis and use that data to aid Subsequent analysis.
the same pixel class (see e.g., FIG. 4 step 400). In one embodi       55   Image data, user data, Verification data, probability data, and
ment of the invention, such maximal spatially connected Sub                any other information collected during evaluation of the
sets of chromatic data points may also be referred to as blobs,            image can be stored in a data repository and later utilized.
and the grouping of chromatic data points into blobs is                    Previous results obtained from the data repository can be used
referred to as blob partitioning. In this embodiment of the                to determine probabilities. Such stored data is referred to in
invention, entities are required to be blobs of different types.      60   one embodiment as the product algorithm, although generally
However, the invention contemplates relaxing these restric                 speaking the evolving algorithm may also utilize the stored
tions in several ways. First, blobs may be allowed to comprise             data in any manner deemed helpful to the image analysis.
not only maximal spatially connected Subsets of pixels from                Both the evolving algorithm and the product algorithm are
the same class, but maximal Subsets of pixels from the same                capable of using the learned ability to classify a particular
pixel class such that every pixel in the blob is within a speci       65   type of entity to generate a result that comprises an approxi
fied distance of some other pixel in the blob. Second, the                 mation of the total number of entities in the image (e.g., step
invention contemplates allowing entities to consist of collec              207).
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 23 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                               11                                                                       12
Neural Network Overview:
   Embodiments of the invention may be configured to addi                       |z|= i. where M = maxa k = + 1 + 2, ... , + 10}.
tionally process the acquired image data using a neural net
work engine. FIG. 5 illustrates a high-level view of the meth
odology for processing image data using a neural network                     Specifically, in one embodiment of the invention, the rela
engine in accordance with one embodiment of the invention.                tive amplitudes of the low-order 20 Fourier shape descriptors
The neural network engine comprises a neural network and                  of the boundary of the spatially connected subset are com
may optionally contain preprocessing functionality capable                puted. These 20 values may be referred to as harmonic ampli
of preparing data for processing by the neural network               10   tudes. These 20 harmonic amplitudes are submitted as input,
engine. The preprocessing functionality may be contained                  to the neural network, which uses them to classify the con
within the neural network engine or part of another module                nected subset as a specific type of entity. The reader should
that interfaces with the neural network engine.                           note, however, that more or less than 20 harmonic amplitudes
   For example, the system may obtain an image having many                may be utilized and that the ultimate number utilized depends
different chromatic data points (e.g., step 500), identify           15   upon the size and complexity of the image begin analyzed.
which of the chromatic data points comprise an entity (e.g.,              Some embodiments of the invention may utilize other shape
step 502 which may occurs via user input or automatically by              descriptors to define boundaries. Thus, the invention is not
the system via a classification algorithm), group the chro                limited to the use of low-order Fourier shape descriptors, but
matic data points into one or more spatially connected Subsets            can use any shape descriptor capable of defining boundaries.
(e.g., step 504 which may group portions of the image                        Submit relative harmonic amplitudes to the neural network
together that fall with a certain color distribution), and deter          (e.g., at step 518). More specifically, for example, each blob
mine a plurality of characteristics about each of the spatially           (e.g., spatially connected Subset) generates a corresponding
connected Subsets (e.g., step 506). These characteristics may             vector of 20 relative harmonic amplitudes. These 20 relative
then be passed to a classification engine for processing (e.g.,           harmonic amplitudes can be provided to the neural network as
step 508). The classification engine utilizes the characteristics    25
                                                                          input at step 518. The neural network, configured in accor
of the spatially connected subsets to classify each of the                dance with one embodiment of the invention is trained to
spatially connected Subsets into a classification (e.g., step             classify the spatially connected Subsets using shape informa
510). Some spatially connected subsets are assigned to a first            tion provided by the set of relative harmonic amplitudes (e.g.,
class identifying the entity as a certain type and other spatially   30   step 520). The results of the classification performed by the
connected Subsets may be assigned to a second class. In one               neural network can then be optionally presented to the user
embodiment of the invention the classification engine utilizes            for verification (e.g., step 522). The neural network may then
Bayes Theorem as the basis for determining the appropriate                utilize the user feedback (524) to adjust its analysis in accor
classifications. Subsequent (or previous) evaluations of                  dance with the input obtained from the user. Thus, the input
image data may occur using Fourier Shape Descriptors and/or          35   can be utilized as training criteria and used to improve per
a neural network. The determination made by the classifica                formance of the image analysis over time. Once the entity
tion engine is then presented to the user for affirmation as to           classification engine and/or the neural network engine are
the Veracity of the classification (e.g., step 512). Feedback             deemed by the user to be appropriately trained, the user may
(513) obtained from the user at this point can be used as input           elect to lock the algorithms generated by classifying a par
to one or more Subsequent iterations of the classification           40   ticular type of entity into place for Subsequent use on the same
engine. Optionally, the system may elect to pass a Subset of              or another set of images (see e.g., step 523).
the classification data to a neural network classifier engine               The neural network in one embodiment of the invention
(e.g., step 514).                                                         comprises one input layer, two hidden layers and one output
   The neural network classifier comprises a system of pro                layer. The input layer may comprise, for example, 20 input
gram and data structures designed to approximate the opera           45
                                                                          neurons and one bias input neuron (although there may be
tion of the human brain. The neural network classifier may                more or less input neuron or bias input neurons). Each hidden
contain a large number of processors operating in parallel                layer comprises 16 hidden neurons, and the output layer
where each processor has a sphere of knowledge it under                   comprises 5 output neurons (although there may be more or
stands. The classification data and/or other input are utilized           less hidden neurons or output neurons). This is a fully con
to train the neural network and thereby increase the networks        50
                                                                          nected feed-forward network with three layers of adaptive
sphere of knowledge. The subset of data passed to the neural              weights. Networks having three layers of weights can gener
network in one embodiment of the invention is derived
according to criteria defined by a user or users. The spatially           ate arbitrary decision regions, which may be non-convex and
connected subset is then evaluated to derive a set of relative            disjoint.
harmonic amplitudes (e.g., step 516). The relative harmonic          55      The neural network accepts a number of relative harmonic
amplitudes may also be performed independently of the neu                 amplitudes associated with a spatially connected Subset (e.g.,
ral network engine. A fast Fourier transform calculation may              20 although the number may differ depending upon the size of
be used to derive each relative harmonic amplitude. When a                the image). Each output neuron corresponds to a specific class
spatially connected Subset is passed to a neural network clas             of entity. The outputs of all output neurons are compared, and
sifier engine, the perimeter of the spatially connected Subset is    60   then, the index of the output neuron that gives the largest
traversed counterclockwise and an N-point boundary of it is               value is returned as the class of the spatially connected Subset
extracted. Then, a discrete Fourier transform algorithm is                whose relative harmonic amplitudes were presented to the
applied to the N-point boundary to calculate pairs of har                 input layer.
monic amplitudes, Z, and Z, for n=1,2,..., N. typically                      Although the neural network is pre-trained, the user can
focuses only on Z, and Z, for n=1,2,..., 10. Each of these           65   train the network through back-propagation as the user indi
20 harmonic amplitudes is divided by the largest amplitude of             cates a correct classification to the network. The user also can
these 20 amplitudes to yield a relative harmonic amplitude.               save the trained network for later use.
          Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 24 of 33
EXHIBIT C
                                                         US 8,687,879 B2
                                13                                                                        14
System Components:                                                          data in the pixel Zoo and entity Zoo determines a product
   FIG. 11 illustrates the components incorporated within the               algorithm). The user then selects a set of images to process
system and input provided to the system in accordance with                  (608) and initiates processing (610) of the image data. The
one embodiment of the invention. User input 1106 may be                     specific details associated with that processing and the con
provided to a classification engine 1108, neural network                    tents of the databases referred to above are described in more
engine 1112 or to other engines or modules 1114 configured                  detail in FIG.8. Subsequent to processing the image data may
to enhance or add functionality to the system. Classification               be stored in data storage 612.
engine 1108 may be involve manual input from the user (e.g.,                    If the user selects the independent user mode 614, the
a sample set) or automatically obtain input from the image. In              system captures a new image or loads an image set 616. The
one embodiment of the invention. Classification engine 1108            10   pixel Zoo and entity Zoo determining a product algorithm are
classifies based on color or some other measure Such as tex                 then defined (e.g., 618) using a recursive series of processing
ture and provides Such data to image processing application                 techniques described in further detail in FIG.9. Once the user
1102 which utilizes at least one of the image processing                    is satisfied with the result, the product algorithm can be stored
methodologies described herein to generate classified image                 at Step 620, the data defining the pixel Zoo and entity Zoo can
1110. For instance, the image processing application may               15   be stored in data storage 612, but may also be stored in other
utilize multiple iterations of Bayesian processing and/or may               locations where the data contained therein can retrieved for
also use multiple iterations of processing performed by the                 Subsequent usage during image processing of the same or
neural network engine 1112. Such processing enables image                   different image. Data storage 612 may also contain the image
processing application 1102 to continually evolve and                       data itself, but like the Zoo data, image data may be stored in
improve over time as the number of images (or amount of                     any location where it can be retrieved.
information) it reviews increases. After performing the meth                   FIG. 7 comprises a block diagram illustrating the various
odology described herein, neural network engine 1112 may                    user modes in accordance with an embodiment of the inven
perform some level of classification (e.g., 1118) on identified             tion. For example, the system 720 may operate in an auto
spatially connected Subsets and can therefore output the num                mated user mode 700 and an independent user mode 702. The
ber of entities (e.g., objects) in spatially connected Subsets         25   system may operate in one or more of these modes. In auto
(e.g., blobs) (e.g., 1116). This data may be utilized by the                mated user mode 700, the system operates automatically to
image processing application in Some instances. Attributes                  classify the input image with no user intervention required
(e.g., color, texture, radius, size, proximity to other entities, or        (however, the user may provide input if such input is desir
any other useful descriptive feature, etc. . . . ) of classified            able). When the system is in automated user mode 700 the
image data 1110 are typically stored in image evaluation               30   system takes as primary input one or more images and pro
database 1120. The information stored in the image evalua                   duces a set of classified images. In one embodiment of the
tion database 1120 can be referred to as the product algo                   invention, the data stored in the pixel Zoo and entity Zoo is
rithm. The attributes or stored values are loaded into a data               utilized in automated user mode 700 as a classification aid.
base 1104 (e.g., a neuropathology database) the information                    in independent user mode 702 the system is trained to
may be utilized to derive prior probabilities 1105 that can be         35   perform classifications in accordance with feedback provided
used by the image processing application for Subsequent                     by an independent user. The purpose of operation in indepen
analysis of the same or different images. Such aggregate                    dent user mode is to produce tools (e.g., a product or evolving
image data can be made available to other Scientists to Verify              algorithm) that can be used to classify new images Supplied to
patient diagnosis, aid in the selection of samples for further              the system in automatic mode. If biological tissue samples are
research purposes etc. . . . . In addition entities may be com         40   to be analyzed, the independent user may represent a trained
pared with other non-visual data (e.g., genetic information,                histologist or some other user with an expertise in the nuances
demographics, sex, disease presence, disease subtype, sever                 of evaluating biological tissues. The reader should note that
ity of the disease, Subtypes of individuals including race,                 although images of biological tissue samples are used as
disease severity, prior medical history, genetic profiles). Enti            examples herein, the invention is not limited to analysis of
ties can also be compared to data sets derived from similar            45   Such images. The system embodying the invention may be
Sources containing genetic profiles of individuals (e.g., gene              adapted to evaluate any type of image to classify an object
fingerprints). For example, the fine features of neuropathol                and/or other entity contained in the image. When in indepen
ogy can be effected by gene mutations, age itself, sex,                     dent user mode 702 one embodiment of the invention obtains
etc. . . . and thus could constitute a distinct feature of an               image data from a repository of images. The output produced
evolving algorithm.                                                    50   in independent user more may comprise (1) a pixel Zoo (e.g.,
   The image data itself is typically held in raw image data                samples of pixel-measure vectors representative of the vari
base 1100, although image data or any of the other informa                  ous different pixel classes in the image); (2) a set of pixel class
tion stored by the system may be held in any type of memory                 definitions, where each definition comprises a vector of
medium that allows such data to be retrieved. Image data                    parameters enabling the system to compute for new pixel
1100 is what is initially provided to the user and/or system for       55   chromaticities (e.g., chromatic data points), the probabilities
evaluation.                                                                 that each pixel belongs to a different pixel classes; (3) an
Specific Modes of Operation:                                                entity Zoo (e.g., a collection of images of various different
   Now that a brief overview of the processes and components                types of possible entities or objects), and (4) a set of entity
utilized by an embodiment of the invention has been                         definitions where each entity definition represents a vector of
described, a more detailed discussion of the modes of opera            60   parameters enabling the system to compute for new entities
tion will follow. FIG. 6 illustrates the process of selecting and           the probabilities the entity belongs to the various different
initiating a user mode in accordance with one embodiment of                 entity classes. The output generated in independent user
the invention. When a computer program or system incorpo                    mode can be stored and utilized for Subsequent processing of
rating aspects of the invention initiates, the user may select a            other images.
user mode (600). If the user selects automated user mode 602,          65      The system’s efficacy in automated user mode 700 depends
the system loads predefined pixel Zoo database 604 and pre                  in large part on the expertise the system acquires when oper
defined entity Zoo database 606 from data storage 612 (the                  ated in independent user mode 702. However, the description
            Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 25 of 33
EXHIBIT C
                                                      US 8,687,879 B2
                               15                                                                        16
of independent user mode is easier to understand once the                by the user will have been extracted from one or more images
reader is clear how automated user mode 700 operates.                    whose preparation history is identical or similar to that of the
Accordingly, automated user mode 700 is described in detail              current image(s). Also stored in the pixel Zoo are the follow
first. In addition there may be an interactive training mode             ing parameters, derived from the samples S.:
704 which can be used to train users how to identify entities.      5      I. Estimated pixel class prior probabilities. For each pixel
For instance, novice users may utilize the system to leant how                class c, the prior probability pc is the proportion of
to mimic the identification abilities of an expert. Thus the                  pixels in the current image that the system expects
system may presententities previously classified by an expert                 (based on previous experience) to belong to class c.
so that the novice user may gain an understanding of what                  II. Estimated pixel class definitions. Associated with each
type of entities fall within which type of classification.          10
                                                                              pixel class c, is a conditional probability density f(Vic.).
Automated User Mode Operation:                                                For any possible pixel-measure vector V, and any pixel
   A. Image Acquisition:                                                      class c., f(Vic.) gives the probability density that a pixel
   AS was mentioned above, the first step for performing                      in class c, will have pixel-measure vector V. That is, for
processing on image data is to capture or load the image data                 any pixel (x,y), f(Vic.) is the probability density that
(see e.g., FIG. 8, block 800). For instance, if biological tissue   15
                                                                              IX.y=V, given that pixel (x,y) is in class c. The defini
data is to be processed, the system will obtain a digitized                   tion of pixel class c is a parametric approximation of
image I of a tissue sample. The input image I may be loaded                   jf(Vic.) derived from the sample S, (e.g., using a modified
from a database or captured directly from a slide using a                     Expectation Minimization (EM) algorithm). The EM
microscope and CCD camera. To each pixel location (x,y) in                    algorithm is modified in one embodiment of the inven
the image field, the input image I assigns an m-tuple IX.y=                   tion so that it updates its parameters after each observa
(WX.y. WX.y. . . . . WX,y) of light spectral measure                          tion of one new data point. The algorithm generates a
ments. For human vision, three measurements are typically                     mixture of Gaussian probability density functions. Each
Sufficient to completely represent any color. For this reason,                Gaussian function, called an “expert” in one embodi
standard CCD cameras and scanning equipment are designed                      ment of the invention, accounts for a Subset of data
to collect three light spectral measurements per pixel. How         25
                                                                              points. After each observation of a new data point, the
ever, it should be noted that a machine vision application of                 algorithm can add, if necessary, an expert to a mixture of
the sort described herein might well take useful advantage of                 experts, which generates the probability density func
a potentially richer, higher than 3-dimensional chromatic                     tion covering the set of data points given thus far. It also
image representation.
  B. Pixel Classification:                                          30        can delete an expert when the expert is found unneces
   The system embodying the invention proceeds to assign                      sary after each observation. After all the data points are
each pixel in the Input Image I to one of several possible pixel              observed, the algorithm updates the parameters in a
classes (see e.g., FIG. 8, block 804) which reflect the different             batch mode in order to merge down experts, whose fields
general types of material to which that pixel might belong.                   have a large overlap. As a result, the number of necessary
For example, in a single labeled biological section, two            35
                                                                              experts is automatically determined and satisfactorily
classes are likely to be present: positively labeled entities                 optimized. The term expert should not be confused with
(densely stained) and the background (weakly stained, or                      expert user that specifically involves human input.
unstained). In double-labeled biological tissue sections, three             Given (i) the a priori probability pc, that any given pixel
classes are likely to be present: the primary entities—labeled           (x,y) belongs to class c, and (ii) the conditional probability
with one stain, and the secondary entities—labeled with the         40
                                                                         density f(Vic.) that a pixel in class c, is assigned pixel-mea
other stain, and the background. The system can use arbitrary            sure vector Bayes Theorem is now used to compute the
numbers of pixel classes, depending on the chromagens used,              posterior probability (See e.g., FIG. 8, Box 802),
and the ways in which different types of biological material
interact with them. In the general case, each pixel will be                                                       pcif(vy, y ci)        (1)
assigned to one of the pixel classes co, c. . . . , c, where co     45          Pix, y) = p posteriorci X, y =
conventionally denotes the “background' class, and each of                                                       X pcklf (Vx, y | c.)
the classes c, i=1,2,..., n, corresponds to a particular type
of spectrally and/or texturally distinct histological material of
interest.                                                                P.X.y gives the probability, based on prior knowledge and
   A Bayesian classifier is used in one embodiment of the           50   current information, that pixel (x,y) is contained in class c.
invention to assign pixels to different classes. The user may               Each pixel (x,y) is now assigned to the class c, for which
select a pixel Zoo database 806 previously produced 808 by               P.x.y is maximal (see e.g., FIG. 8, Box 804). In one embodi
using the system in independent User Mode. The data held in              ment of the invention these assignments are displayed in a
pixel Zoo database 806 is also referred to in accordance with            separate window so the user can compare these classifications
one or more embodiments of the invention as a product algo          55   with the original image to Verify system performance. After
rithm. This pixel Zoo comprises representative samples S, of             all pixels have been assigned to pixel classes, the system
pixel-measure vectors V=(V, V. . . . , V) from each pixel                embodying the invention may proceed to the Entity Classifi
class, c, i=0, 1,..., n. The coordinate values in the pixel              cation (e.g., stage B) of processing.
measure Vector VX, y=(VX.y. VX.y. . . . . VX.y) corre                       C. Entity Classification
sponding to a particular pixel (x,y) typically include the light    60      When the system is used in Automated User mode, its goal
spectral values, WX.y. WX.y. . . . . WX.y, assigned to                   is to assign each pixel in the image to a particular type of
pixel (x,y) in the input image, but may also include additional          entity (e.g., a histological structure) based not just on color
(context-sensitive) statistics reflecting aspects of the configu         but other features of the entity as well, such as shape, texture,
ration of light spectral values assigned to other pixels in the          size, etc. The assignment of pixels to distinct pixel classes is
neighborhood of (x, y). Such additional statistics can provide      65   one of the steps toward this end. In the next stage of process
the pixel classification process with sensitivity to textural            ing, the system (i) groups pixels within a given pixel class into
properties of image material. Typically, the pixel Zoo Supplied          "blobs. (i.e., maximal, spatially connected Subsets) and then
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 26 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                                17                                                                       18
(ii) uses yet another stage of Bayesian processing, this time            ture of interest is likely to be largely invariant with respect to
based on blob morphology, to assign each blob to its most                changes in the source of the image being analyzed. However,
probable entity class.                                                   what is likely to vary systematically as a function of changes
    1. Partitioning Pixel Classes into Blobs (e.g., Maximal              in image source is the prior probability of finding different
Spatially Connected Subsets):                                            varieties of entities.
   The first step in entity classification is to partition each            I. Estimated entity class prior probabilities. For each entity
pixel class c, into maximal, spatially connected Subsets (i.e.,               class of the prior probability po, is the proportion of
blobs) of pixels (see e.g., FIG. 8, block 810). A set B of pixels             c, blobs in the current image that the system expects
is connected in class c, if B C c, and any pixel in B can be                  (based on previous experience) to belong to class o,
reached from any other pixel in B by a sequence of single           10        Such factors as brain region of sample, genetic informa
pixel, vertical or horizontal steps without leaving B. B is                   tion, demographics, sex, disease presence, disease Sub
maximal if there is no strict superset of B that is connected in              type, Subtype of individual (including race), disease
c. In practice, one grows' blobs by (i) initializing the new                  severity, prior medical history, etc. are used (e.g., in the
blob to be a pixel in class c, that has not yet been included in              context of a general linear model) to estimatepo, from
any maximal blob, and then (ii) recursively including in the        15        the entity Zoo. In addition entities may be compared with
new blob any pixel in c, that is horizontally or vertically                   other non-visual data (e.g., genetic information, demo
adjacent to some pixel that has already been included in the                  graphics, sex, disease presence, disease Subtype, sever
new blob.                                                                     ity of the disease, Subtypes of individuals including race,
  2. Application of Blob (Maximal, Spatially Connected                        disease severity, prior medical history, genetic profiles).
Subset) Measures:                                                             Entities can also be compared to data sets derived from
   To each such subset B (called a blob) the system now                       similar sources containing genetic profiles of individu
applies a battery of morphologically sensitive functions, p.                  als (e.g., gene fingerprints).
(p.,..., p. called blob measures (e.g., at block 812). A blob              II. Estimated entity class definitions. Suppose our blob
measure is a function whose value depends on the pattern of                   measures are (p, q},..., p. and define the vector-valued
pixel values within, or in the neighborhood of the given blob.      25        function of cp of blob-measures by
Some examples of blob measures are
  the total number of pixels composing the blob
  the length of the blob’s boundary divided by the total                 for any c, blob B. Associated with each entity class o, is a
     number of pixels in the blob.                                       conditional probability density f(wlo). For any blob-mea
  the mean level of chromatic measure w(x,y) over all pixels        30
                                                                         sure vector w, f(wlo) gives the probability density that a
     (x,y) within the blob. (Note that to compute this measure           blob in class will have blob-measure vector w. That is, for any
     requires access to the chromatic information in the origi           c, blob B, f(wlo, ) is the probability density that p(B)—w,
     nal image)                                                          given that B is in entity class of The definition of entity class
  the total number of pixels assigned to pixel class c, that lie         o, is a parametric approximation off(wlo) derived from the
     within a distance of 20 pixels of the blob. (Note that to      35
                                                                         sample T.
     compute this measure requires access to the values of                  Given (i) the a priori probability po, that a given c blob
     pixels outside the blob).                                           belongs to class o, and (ii) the conditional probability den
   For a given pixel class c, there may be various types of              sity f(wlo,) that a blob in class of is assigned blob-measure
entity structure (e.g., cellular structure) that might actually          vector w, Bayes' Theorem is now used for each c, blob B to
have produced a c, blob B. Let us denote these different            40
                                                                         compute the posterior probability (see e.g., FIG. 2, block
possible entities as oo, o, o, . . . . . o.o. Thus, there are            814),
r(i)+1 different possible types of entities that can be com
posed of pixels in pixel class c. As a matter of convention, the
system may letoo designate the class of "nonentities” (amal                               poilf(d)(B) oil)                              (3)
gams of c, detritus that do not merit classification as any         45          P. B =   ri
particular sort of entity).                                                              X poilf(d)(B) oilk)
   3. Bayesian Blob Classification
   As described above, a Bayesian classifier is used to assign
pixels to pixel classes; the assignment of blobs to entity               Given our previous knowledge, and the results of applying the
classes proceeds similarly (e.g., at step 814). In one embodi       50   vector-valued function of blob measures to B, PBI gives the
ment of the invention there are, however, important differ               probability that B is actually an entity of type of We now
ences between the blob vs. pixel classification stages. The              assign B to whichever entity class, Oji=0, 1,..., r(i), it most
user is first prompted to supply the name of an entity Zoo 816.          probably belongs.
This Entity Zoo comprises representative samples T of                       In one embodiment of the invention, the classified image is
blobs from each entity class, oi=0, 1,..., nj-0, 1,..., ri).        55   now returned as output (e.g., step 820). In other embodiments
(i.e., T is a set containing many examples of blobs from pixel           of the invention, the blob classifications achieved in this stage
class c that belong to entity class o). Also stored in the               of processing are treated as tentative, rather than final, and are
Entity Zoo are various parameters derived from the samples               channeled into a second phase of pixel-classification in which
T.                                                                       the original assignments of pixels to different classes are
  ?t should be noted that these samples T. may well com             60   subject to revision in light of the tentative entity classifica
prise blobs that have been obtained in the past from a range of          tions. The output from this second stage of pixel classification
different tissue images (e.g., images from different parts of            is then submitted to another stage of blob-classification. This
the brain, from different patients showing different symp                process may recur several times before a final classification is
toms). In this respect, the Entity Zoo is likely to differ from          returned.
the pixel Zoo. The point here is that one expects pixel color to    65   Independent User Mode Operation:
depend on the particular staining history of a given sample.               When the system embodying the invention is used in Auto
However, the morphology of a particular histological struc               mated User mode, the input is a digitized image, and the
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 27 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                               19                                                                        20
output is an image containing blobs that have been classified            example, when the previous images are of the same type of
as various sorts of histological entities. Before the system can         tissue as the current images, and are stained with the same
be operated in Automated User mode, however, the pixel                   combination of chromogens as was used for current images.
classes, c, i=0, n, and entity classes of i=1, 2, . . . . n:             If the only differences between the current image and previ
j=0, 1,..., r(i), should be defined. In one embodiment of the            ously classified images involve depth of staining, for
invention, defining the pixel and entity classes (e.g., building         example, then pixel classes in the current sample are expected
a product or evolving algorithm) is the purpose of operating             to be generated by the same types of histological entities as
the system in Independent User Mode. FIG. 9 illustrates the              were the pixel classes in the previous samples. In this case, the
processes associated with the independent user mode in              10
                                                                         user can Supply the name of the image archive from which
accordance with one embodiment of the invention. Input for               priors are to be estimated. Prior probabilities are then esti
the independent user mode is typically retrieved interactively           mated by setting pc, equal to the proportion of pixels in the
from an archive of digitized images (e.g., 900) specified by             specified image population that were assigned to class c.
the user. Output comprises:                                                 The system proceeds to apply Eq. (1) to the pixel-measure
   (1) a Pixel Zoo (e.g., 918) comprising representative            15   vectors of pixels in the current image (e.g., at block 906), and
      samples S, i=0, 1,..., n, of pixel-measure vectors from            to assign each pixel to its most probable pixel class (e.g., at
      each pixel class,                                                  block 908). The classified image is now presented, (e.g., side
   (2) Pixel class Definitions based on the pixel Zoo samples            by side) with the original, so that the user can check that the
      (e.g., 901) (i.e., parametric estimates of the conditional         classification is correct (e.g., at block 910). If the classifica
     densities f(Vic.) of obtaining pixel-measure vector V.              tion is incorrect or has room for improvement in the opinion
     given that V is generated by a pixel in pixel class c.),            of the user (e.g., at block 912), the user provides feedback to
  (3) an Entity Zoo (e.g., 919) comprising many representa               the system, indicating the misclassified pixels should have
     tive samples T of blobs from each entity class, and                 been classified (e.g., at block 914).
  (4) Entity Class Definitions based on the entity Zoo                      Based on this feedback, the system (1) moves misclassified
     samples T. (i.e., parametric estimates of the conditional      25   pixels from their current pixel Zoo samples to the correct
     densities f(wlc.) that p(B)—w, given that 13 is an entity           samples, (2) revises its estimates of conditional densities
     of type o).                                                         f(Vic.), i=0, 1, . . . . n (e.g., at block 916) in view of the
  A. Pixel Zoo Generation:                                               feedback obtain from the user. The user also has the option of
   After having obtained a new digitized, tissue sample image            adjusting the estimates of prior probabilities to reflect the
(e.g., at block 900, which executes as described above with         30   proportions of pixels assigned to the different pixel classes in
respect to block 800 of FIG. 8). The system configured in                the current image. However, ifestimates of priors were origi
accordance with one embodiment of the invention prompts                  nally based on a large sample of previously classified images,
the user to either (i) provide a sample S, of pixels belonging to        then the user may prefer to retain the current estimates with
each of the classes c, i=0, 1,..., n (where n is specified by the        out alteration (see e.g., at block 911).
user), or else to (ii) read in the parameters defining condi        35      Then the system applies Eq. (1) once again to every pixel
tional densities, f(vlc.), which have been previously obtained           value IX.y in the image (e.g., executes block 906), and once
from a similar tissue sample and stored along with an asso               more assigns each pixel to its most likely pixel class (e.g.,
ciated pixel Zoo (e.g., 901).                                            block 908). Then the reclassified image is presented once
   If it is necessary to estimate conditional densities f(Vic.)          more (e.g., side by side with the original) for the user to check
from the current sample, the system may obtain a sample set         40   Veracity (e.g., block 910).
as follows: For a given class c, the user selects the required S,           This process repeats until the user is satisfied with the
by mouse-clicking several regions of the image filled with               classification. After the user has ratified the classification, the
pixels from class c, (e.g., at block 902). The sample S, may be          Pixel Zoo Z. is stored as output (e.g., 918). Z,             com
referred to as the Zoo sample of pixel classi. The system may            prises
use a flood-fill procedure to grab all pixels in the neighbor       45      I. the samples S. i0, 1,..., n. (Each sample S, contains
hood of the mouse-clicked pixel whose pixel-measure vectors                    many pixel-measure vectors belonging to pixel class c..)
are similar to the pixel-measure vector of the clicked pixel, at            II. the prior probability estimates, pc., i=0, 1,..., n.
the same time showing the user exactly which pixels have                    III. the estimated conditional densities f(Vic.), i=0, 1..., n.
been included in the sample. Alternatively, an eyedropper                   Once the pixel Zoo has been produced and stored, the
procedure may be used to add individual pixels to the sample        50   system proceeds to Entity Zoo construction.
S.                                                                          B. Entity Zoo Construction and Entity Definition:
   After Zoo samples (e.g., a sample set) have been collected               As when the system is operated in Automated User Mode,
for each pixel class, The system estimates the conditional               the image is now partitioned into blobs based on pixel class
densities f(Vic.), i=0, 1,..., n from the obtained samples (e.g.,        (e.g., at block 920), and for each blob B. p(B) is computed
at block 904).                                                      55   (Eq.(2)) (e.g., at block 922).
   If the pixel classes being defined in the current application            1. Entity Zoo Initialization:
of the system recompletely new, then prior probabilities plc,               The pixel-classified image is presented to the Independent
i=0, 1,..., n are taken (by default in one embodiment of the             user for feedback (e.g., side by side with the original, digi
invention) to be uniform: i.e.,                                          tized image) (e.g., at block 912). Then for each pixel class c,
                                                                    60   the user begins by indicating ((e.g., at block 924) with mouse
                                                                         clicks or other input) several blobs (e.g., approximately 5 in
         c; =
       PLC) =   1
                    ,                                                    one embodiment of the invention, but the system may use
                                                                         more or less) in entity class o.o. then several in class o, then
                                                                         several in class o, etc. Successively for each entity class in
i=0, 1,..., n. Typically, however, previously classified images     65   pixel class c. (It may be that more than one image must be
will be available from which it is appropriate to derive esti            accessed in order to obtain a sufficient number of entity
mates of prior probabilities. This will be the case, for                 examples in each class.) Let T be the sample of blobs
          Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 28 of 33
EXHIBIT C
                                                        US 8,687,879 B2
                              21                                                                         22
selected by the Independent user as examples of entities                      Prior probabilities may now be recomputed. If the propor
belonging to class Oy (e.g., at block 926).                                tions of blobs included in the various entity Zoo Samples may
   In addition to initializing the entity Zoo, the system may              be assumed to approximate the proportions in the population
also need to initialize the a priori probabilities of different            at large, then the Independent user may instruct the system to
entity classes. For i=1,2,..., n., 0, 1,..., r(i), the a priori            base its new estimate of the prior probabilities on the updated
probability po, that a randomly chosenblob in pixel class c,               Zoo Samples. In this case, one embodiment of the system uses
is actually an entity of type of is initialized to the uniform             a general linear model to estimate po, as a function of the
distribution. That is, the system may initially set                        information associated with the current image (e.g., sex, diag
                                                                           nosis and age of death of patient, region of brain from which
                  1
                                                                      10   the sample was taken, etc.).
       poil = r(i) + 1                                                        Alternatively, if the Independent user judges that the sizes
                                                                           of the entity Zoo samples do not reflect the proportions of
                                                                           different types of entities in the population at large, the Inde
  2. Definition Estimation:                                                pendent user may opt to continue using the previous prior
  Our target is an adequate estimate of the function f(wlo),          15   distribution.
which is called the definition of entity class of For any blob                5. Termination
B in pixel class of(wlo) gives the conditional probability                    The system iterates stages Definition estimation, Entity
density of the vector value w-p(B), given that B is in class of            classification, and User validation and Zoo expansion until the
The system can base a current estimate on the examples                     user terminates the process (typically, when the Independent
currently in the entity Zoo, and iteratively refine this definition        user is satisfied that the system automatically classifies new
by adding new examples of different entities to appropriate                entities correctly on the basis of the entity definitions derived
entity Zoo samples, T.                                                     from the entity Zoo Samples). At this point the system pro
   For each entity Zoo sampleT, i=1,2,... n.j=0, 1,..., r(i),              duces as Output the entity Zoo Z.Z., comprises
The system computes the vector-valued function p(B) of blob                  I. the samples T, i=0, 1,..., n.j=0, 1,..., ri (Each
measures for each blob Bassigned to T. This yields sample             25        sampleT contains many blobs belonging to entity class
of (q-dimensional) points w=p(B) that is now used as the                        o,.) Associated with each blob in T is all the informa
basis for a parametric estimate of f(wlo,) (which may be                        tion about the source of the tissue from which it was
derived, for example, using a variant of the EM algorithm)                      derived).
(e.g., at block 928). The estimated function f(wlo) has the                  II. the prior probability estimates, pol, i=0, 1,..
following properties: (1) f(wlo) is non-negative for all ve           30        1, ..., ril.
9t, (2) the integral off(wlo) overall west is equal to 1, and                III.   the estimated conditional densities            f(wlo),
(3) f(wlo) takes high values in regions of 9 containing                         i=0, 1,..., n., ji=0, 1,..., ri.
values (p(B) for many blobs B assigned by the Independent                  The pixel Zoo (e.g., 918) and entity Zoo (e.g., 936) output
user to class T and low values elsewhere.                                  generated by the system in cooperation with feedback from
   3. Entity Classification (e.g., Block 930)                         35   the user is referred to in one embodiment of the invention as
   Once the system has an estimate of the definition f(wlo)                a product algorithm, and Such output may be applied to mul
for each entity class of these definitions are applied in the              tiple images likely to contain entities to be classified.
context of a Bayesian classification procedure in order to                 Neural Network Engine:
classify the blobs, either in the current image, or else in a new             As mentioned above, the system may comprise a neural
image.                                                                40   network engine configured to ea late image data. The detailed
   For each c, blob B in the current image, B is classified using          aspects of the neural network engine and the functionality
Bayes Theorem (Eq. (3)) to obtain for each entity class the                associated therewith will now be described in further detail. A
posterior probability PIB) that B is in class o, . Given the               specific instance of image processing (classifying histologi
systems previous knowledge, and the results of applying mor                cal structures in brain slices) is utilized for illustrative pur
phological measures to B, PBI gives the probability that B            45   poses. However, the same technique is applicable to process
is actually an entity of type of The system proceeds to assign             ing and classifying any other type of image data.
B to whichever entity class, o, j=0, 1, . . . , r(i), B most                  The neural network is configured to classify entities in age
probably belongs.                                                          data (e.g., histological structures such as senile plaques). In
   4. User Validation and Zoo Expansion                                    this instance the neural network utilizes Fourier shape
   The classified image is presented to the user for feedback.        50   descriptors of plaque entity boundaries as inputs, and is
For instance, the classified image can be presented with each              evolved via genetic algorithms, rather than trained (although
blob color-coded to signal the entity class to which it has been           it may be trained). When a spatially connected subset is
tentatively assigned (e.g., at block 932). The user reclassifies           presented, the neural network classifier engine traverses the
any obviously misclassified blobs (e.g., at block 934) that                perimeter of the spatially connected subset and derives rela
he/she detects by selecting them with the mouse and indicat           55   tive harmonic amplitudes from the perimeter. Then, the neu
ing their proper classes. The blobs singled out by the user as             ral network classifier accepts the relative harmonic ampli
having been misclassified are added to the correct emits Zoo               tudes and returns the index of the output neuron that gives the
samples (e.g., at block 935).                                              largest value as the classification result for the spatially con
   If the Independent user judges that all of the remaining                nected subset. In one embodiment of the invention, the net
blobs in the image have been correctly classified, (e.g., at          60   work is pre-trained through genetic algorithms with a small
block 933) he/she can instruct the system to include all blobs             set of training data. The results are presented to the user So
in the entity Zoo Samples corresponding to the entity classes to           that the user can confirm each classification result, and if the
which they have been assigned.                                             classification is wrong, train the network through back
   Alternatively, if many errors remain in the tentative classi            propagation by indicating the correct classification. The user
fication produced by the system, the Independent user can             65   also can save and load the network that he/she trained for
select individual blobs for inclusion in one or another entity             his/her later use. Over time the systems ability to accurately
Zoo sample.                                                                classify entities in an image will improve. Embodiments of
          Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 29 of 33
EXHIBIT C
                                                          US 8,687,879 B2
                                23                                                                       24
the invention utilize a set of one or more evolving algorithms               curve; thus an embodiment of the system can ignore Zoas it is
linked together to analyze features of the image databased on                typically uninformative about the shape of Z(1). Each term
the identification information provided by the user. For                           Zé - joini+ze ical
instance, the system may utilize the entity classification algo              describes an ellipse. Thus, a pair of Fourier descriptors, Z.
rithms described above alone or in combination with the
                                                                             and Z is called an elliptic
neural network engine.                                                         Fourier descriptor. The ellipse, elli,(1), is covered n times
Neural Network Processing Example:                                           while 1 changes from 0 to L.
  A specific example of an embodiment of the invention                         As mentioned, Z, for ne{-oo. . . . , 0,..., oo is a complex
implemented in computer Software to isolate, classify, and              10   number, thus,
count entities in digitized images of histological structures
will now be described. The reader should note, however, that
the same techniques may be utilized to process any type of                           a = Re(3) + i XIm(z)
image data comprising entities. In this example, each histo                            = |cle,
logical section has entities Such as senile plaques or tangles          15
and the invention provides a way to count the number of
senile plaques and tangles in the histological image. Histolo                where
gists and the computer application often disagree when it                       Re(Z)-Z, cos(cp.), and
comes to the classification of plaque-type entities, which are                  Im(Z)-Z, sin(p).
initially classified by pixel color (the way many current sys                |Z, is called an n-th harmonic amplitude, and p, is an n-th
tems operate). The disagreement arises when it comes to                      harmonic phase. In each ellipse, elli, there are two harmonic
deciding how many plaques the identifiedentity contains. The                 amplitudes and phases, Z_i, Z. (p. and (p. In general, Z,
neural network classifier described herein narrows the gap                   and Z, together determine the size of the ellipse. More
between histologists and the computer application.                           precisely, the Sum of these two values is the long radius of the
    Given the image of a histological entity, the main task of          25   ellipse, and the difference of these two is the short radius. On
the entity classifier is to tell if it is a single entity or multiple        the other hand, cp and p, determine the orientation of the
entity, and moreover, to determine how many overlapping                      ellipse.
Sub-entities the entity is made of. For instance, the system                    In practice, Fourier descriptors are calculated by a discrete
executing an embodiment of the invention can distinguish                     Fourier transform algorithm after extracting an N-point
single entities from multiple entities. Among a variety of                   boundary, {Z(kL/N)}, where k ranges from 0 to N-1. The
measures suitable for this purpose, the shape information of                 larger N is, the more precise the Fourier descriptors become.
an entity's perimeter helps determine how many entities are                  The size of N may be dictated by time and memory con
present or whether there is any overlap. The system may                      straints and N should therefore not be too large. It is also
                                                                             convenient to make N a power of two because fast Fourier
acquire this information in terms of Fourier descriptors of an          35   transform algorithms can be effectively implemented in that
entity's perimeter. The system may also be configured to                     case. Once the system obtains Fourier descriptors of a given
acquire information Such as an entities size, shape, color,                  closed curve, the system can reconstruct the curve from its
texture, or other distinguishing features. Once the system                   Fourier descriptors. The more descriptors the system use, the
obtains the information it may utilize for entity classification,            more closely the system can approximate the original curve.
it executes an algorithm to process that data that is stochasti         40   FIGS. 13, 14 and 14 are reconstructed outline curves of FIG.
cally robust. In one embodiment of the invention, the system                 12 (element 1200). The difference among these three is the
passes feature information (e.g., relative harmonic ampli                    number of harmonics used. These closed curves (e.g., 1300.
tudes) to a neural network. A set of connection weights on the               1400, and 1500) may be described as
neural network is determined via genetic algorithms, which
can effectively search a huge space so that a globally optimal,         45
or nearly optimal, set of connection weights will be found.                                  k
Fourier Descriptors:
    Fourier descriptors may be utilized to analyze the shape
                                                                                     : (1) = Xelli,(),
information of closed curves. Assume that Z(1) describes a
closed curve in the complex plane, where Z(0) is a starting             50   where k=10 for FIG. 13, k=20 for FIG. 14, and k=30 for FIG.
point that can be chosen arbitrarily and 1 is the length of the              15. If the system uses only low order descriptors, the recon
curve traced counterclockwise from the starting point. Fur                   struction of the curve tends to exclude fine detail.
ther assume that L is the length of the whole curve so that                  Fourier Descriptors of Plaque-Like Entities
Z(0)=Z(nL) for any integer n. Then Z(1) can be represented as                   Histological entities (e.g., cells, nuclei, neurons, astro
a series of complex exponentials.                                       55   cytes, senile plaques) often take very complicated, distorted
                                                                             shapes with ragged edges. However, the raggedness is usually
             --cx
                                                                             indicative of noise the system can filter out and contributes
       g(l) = X sell                                                         primarily to higher order harmonic elements. Thus, for the
             E-cx                                                            pattern recognition of those entities, only the lower order
                                                                        60   harmonic elements are used in one embodiment of the inven
          = 30 +                                                             tion. Moreover, harmonic amplitudes are typically more vital
                                                                             than harmonic phases. Harmonic phases are very sensitive to
                                                                             starting points, Z(0). Even if two entities are of the same shape
                                                                             and size, harmonic phases for one are different from those of
where w-2L/L and Z, called an n-th Fourier descriptor or                65   the other if one entity is a rotated image of the other. However,
harmonic element for ne{-oo. . . . , 0, . . . . oo is a complex              harmonic amplitudes of the one are identical to those of the
number. In this example, Zo is the center of gravity of the                  other under such conditions. Thus, an embodiment of the
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 30 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                               25                                                                     26
invention focuses attention on harmonic amplitudes although              mations by genetic operators, such as mutation and crossover.
the use of harmonic phases may be justified by considering               After some number of generations, the population converges
the shifts of phases relative to p, i.e., p.-(p.                         such that the best individual in the population represents a
   If the system is solely interested in the shapes of the enti          nearly optimum solution.
ties, the system can further simplify the matter. As mentioned             In a typical feed-forward neural network, an input to a
earlier, Z and Z, together determine the size of the ellipse,            neuron, except to input neurons, is a weighted Sum of all
elli, (1). In fact, Z and Z, together usually give a rough               outputs from the neurons on the previous layer. Those weights
estimate of entity size.                                                 are called connection weights. These parameters determine
   However, the information of entity size is obtained in one            the behavior of the neural network.
embodiment of the invention by counting pixels. Thus, by            10
                                                                         Genetic Algorithm for Neural Network
making all Z's relative to the largest one, the system can                  Genetic algorithms typically utilize a simple data represen
simplify the neural network entity classifier. Some merits of            tation which is commonly referred to as a chromosome, and
this conversion are that the magnification scale of images               to which genetic operations, such as mutation and crossover,
becomes less important and an optimal set of connection
weights becomes easier to obtain because the neural network         15   can be applied. In this approach, each connection weight is
classifier may work with input values from the restricted                represented in a 32 bit long vector (although other bits lengths
domain, 0.1.                                                             may be utilized). With this 32 bit long vector, the system
  FIGS. 17 and 19 show relative descriptor amplitudes of                 represent a real number ranging from -128 to +128 with 2''
plaque (e.g., entity 1600 & 1800) samples shown in FIGS. 16              step width, to narrow down die search space for practicality.
and 18, respectively. Top rows A show Z., bottom rows B                  All connection weights are concatenated so that they form a
show Zl, and n ranges from 1 to 30 from left to right. In both           chromosome which is actually a long bit vector. The number
cases, Z is the largest amplitude, and all other amplitudes              of input, output, and hidden layer neurons are fixed in our
are made relative to it.                                                 approach; therefore, each chromosome is a bit vector of fixed
   These Figures illustrate that in one embodiment of the                length. Mutation is a random change on a randomly chosen
invention only lower order harmonic amplitudes make any             25   bit of a chromosome, and crossover between two chromo
significant contribution to the shapes. Second, FIGS. 17 & 19            Somes is an exchange of corresponding bits from a randomly
contain useful information to help distinguish these two                 chosen crossover point to the end of the chromosomes.
shapes. Note in particular that both Z and Z are substan                 Fitness Function
tially larger in FIG. 19 than in FIG. 17. Indeed, this is usually           Selection by fitness is an essential part of genetic algo
true when the system compares a double plaque entity to a           30
                                                                         rithms. The selection process evaluates the fitness of each
single plaque entity. IZ tends to be larger when a shape is              chromosome, sort chromosomes by fitness, discard the bot
elongated rather than circular, and Z tends to be larger for             tom half of them, and duplicate the rest.
shapes that deviate from ellipses by being pinched on oppo
site sides. Such shapes are marked by opposing concavities                  On the other hand, fitness functions typically require some
such as are evident in FIG. 18.                                     35   elaboration in order to make a genetic search work. The
   Identifying entities that are made of three or more overlap           system is configured to find a set of connection weights with
ping plaques is not easy. Because there are so many topologi             which the neural network classifier can classify entities as
cal variations in their shapes, two entities in different classes        correctly as possible. However, accuracy alone is hardly a
may happen to take a similar shape. Even though they are                 sufficient fitness criterion.
different to our eyes, they may show a similar spectrum of          40     Consider the following fictitious situations. If it is sunny in
harmonic amplitudes. FIG. 21 shows the descriptor ampli                  Southern California, say 85% of the year, every weatherman
tudes (A, B) obtained from the plaque image (2000) in FIG.               can claim that his weather forecast is 85% accurate. All that a
20.                                                                      weatherman has to do is always to say that it will be Sunny
   Another problem is that higher order harmonics will con               tomorrow. He needs to make no calculation or analysis to
tribute to the shapes of compound plaques. Those higher             45   produce his forecast. However, he will not be able to get a job
order harmonics may be considered as noise, and thus ignored             as a weather man in San Francisco or Seattle.
mistakenly. As a result, those entities may be misclassified.               A similar situation may occur in entity classification prob
However, note that their descriptor amplitudes are still clearly         lems. For example, the majority of plaque entities to be clas
different from descriptor amplitudes of single plaques as is             sified happen to be single plaques. Under Such a condition, the
evident from FIGS. 17 and 21. Therefore, the system can             50   neural network classifier may evolve itself to classify every
easily distinguish them from single plaques.                             plaque entity as a single plaque if accuracy is the only crite
Neural Network Entity Classifier                                         rion to measure the fitness of a set of connection weights.
   A neural network may be utilized to aid the system in                 When the system uses classification accuracy as the only
allowing a set of connection weights evolve by genetic algo              criterion to measure fitness this can occur.
rithms, rather than training Such connection weights by back        55      One solution for this is to make the base data set for fitness
propagation. Genetic algorithms can search a huge space for              evaluation comprise equal numbers of entities from all
globally optimal, or neatly optimal, Solutions. By contrast,             classes, and randomly select the data set for fitness evaluation
back propagation is a hill-climbing training method, which is            from the base set every time the fitness of a chromosome is
simple, Straightforward, but likely to get stuck with a locally          measured. This not only prevents the classifier from becom
optimal set of connection weights.                                  60   ing over-fit to a particular data set, but also makes the algo
   Genetic algorithms are search algorithms based on natural             rithms as fool-proof as possible. Though this strategy allevi
selection. They maintain a population of individuals                     ates the symptom, it is still possible to overlook a
P(t)={x, ..., x} for generation t. Each x., represents a                 chromosome that results in a cheater neural network.
potential solution to a given problem. Each potential Solution              To reduce the likelihood of evolving cheater networks, the
is evaluated to give Some measure of its fitness. Then, the new     65   system introduces an additional heuristic for fitness evalua
population P(t+1) is formed by selecting the fitter potential            tion. Specifically, the system measures the Euclidean distance
solutions from P(t). Some new individuals undergo transfor               between the probability distribution of plaque entities in a
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 31 of 33
EXHIBIT C
                                                       US 8,687,879 B2
                               27                                                                       28
data set for fitness evaluation and the probability distribution            At every generation, chromosomes mutate and crossover.
of the outputs from the neural network with a given chromo                Next, they are evaluated by actually setting up all connections
SO.                                                                       of the network from each chromosome and testing the net
                                                                          work on a randomly chosen test data set. Then, chromosomes
                                                                          are sorted by their fitness values and selected. The surviving
                     k                                                    chromosomes reproduce themselves. The evolution lasts for
                         (d.()-d.()                                       400 generations. After the evolution ends, the best chromo
                                                                          Some is picked.
       |d - d.1 = \,        ,         ,
                                                                            The neural network which has evolved in this manner can
                                                                     10   discriminate single plaques from other classes of plaque enti
where k is the number of different plaque classes, and for i=1,           ties within the base test data set with 95% accuracy. The
2,..., k, d, (i) gives the proportion of plaque images in the test        classifier also can classify plaque entities into three classes,
data set belonging to classi, and d(i) gives the proportion of            i.e., single, double and other plaques, with 80% accuracy
images assigned to class i by the network. Since the test data            within the base test data set.
set is randomly chosen for each fitness evaluation, this heu         15   The Role of an Entity Classifier within a More General His
ristic gives us a measure of how honestly the neural network              tological Image Processing System
with a given chromosome does its job.                                        The neural network entity classifier has been integrated
   The actual fitness of each chromosome is given by the                  into a more general image processing System (e.g., a system
equation:                                                                 for histological image processing). The host system loads the
                                                                          neural network classifier when it is started.
      fitness-error rate x(1+|d-d).                                          After candidate entities have been isolated, an entity clas
The error rate is squared and multiplied by (1+d-d)                       sifier will come into use. Given the image of an entity, the
                                                                          classifier first traverses the boundary of the entity counter
because the system typically believes that the decrease in the            clockwise. Next, it calculates Fourier descriptors of the
error rate outweighs the decrease in d-d. The smaller the            25   boundary using a discrete Fourier transformalgorithm. Then,
fitness value is, the fitter the chromosome is.                           it feeds the relative descriptor amplitudes to the neural net
Neural Network Evolution                                                  work and displays which class the entity belongs to. If users
  The neural network classifier utilized in embodiments of                disagree with the classifier, they indicate which class they
the invention to classify plaque-like entities may comprise 20            think the entity should belong to.
input neurons, two hidden layers, each of which consists of 16       30   Then, the input from users is sent to the neural network as a
hidden units, and 5 output neurons. Thus, the system uses a               target input, and the network will adjust the connection
feed-forward network with three layers of adaptive weights                weights just a little through a single application of error back
(the number of layers and adaptive weights may vary). The                 propagation.
bias parameter is added to the input layer. Since networks                   Fourier descriptors capture only the shape information of
having three layers of weights can generate arbitrary decision       35   entities. Other information, such as size, color, texture, color
regions, which may be non-convex and disjoint, the resulting              gradient, and so on, will have become available by the time
network can recognize any type of entity.                                 the entities are defined. Therefore, before applying the neural
   The neural network utilized by one embodiment of the                   network classifier, the host system excludes some entities
invention accepts twenty relative descriptor amplitudes, Z.               based on criteria other than shape. For example, tiny entities
and Z for n=1,2,..., 10, where                                       40   are likely to be screened out. Similarly, entities of a faint
                                                                          color, even if they are not tiny, might also be rejected ahead of
                                                                          time.
                                                                             As mentioned earlier, the majority of plaque entities to be
                                                                          classified are single plaques. Therefore, it is not very impor
                                                                     45   tant for the classifier to discriminate one type of multiple
where M=max{|z|k+1, +2,..., +10. Each output neuron                       plaque from another type of multiple plaque. The neural
corresponds to a specific class of entities. The outputs of all           network classifier can distinguish single plaques from other
output neurons are compared. Then, the index of the output                classes of plaques, or vice versa, with 95% success. This level
neuron which gives the largest value is returned as the class of          of accuracy is acceptable for our purposes.
the input plaque entity.                                             50   System Extensions
   The genetic algorithm utilized in one embodiment of the                   The system may be modified to utilize Bayesian inference
invention is applied to connection weights. Since there are               with Fourier descriptors to yield improved performance. The
672 weights, each of which is represented in a 32 hit long                system may also utilize other genetic algorithms to produce
vector, a chromosome in our genetic algorithm is 21.504 bits              neural networks. The system may also combine Fourier
long. There are 400 chromosomes vying for survival. In one           55   descriptors and some other entity measures to classify enti
specific test, images comprising 43 single plaques, 48 double             ties. Fourier descriptors give information only on the outline
plaques, 39 triple plaques and 23 quadruple plaques were                  of a histological entity. However, the entities are not merely
obtained. The expert user thresholded those images, calcu                 closed outline curves. For example, Some entities have a
lated Fourier descriptors of each entity in the image and                 nearly round outline, but also have a two or more dark colored
classified them to form a base data set for fitness evaluation in    60 COCS.
the genetic algorithm. Although the neural network can clas                  Information on entity size or texture can be provided to the
Sify up to 5 classes, the expert user may provide samples for             classifier. There is a correlation between entity size and an
only 4 classes because the system could hardly find any                   entity class. Thus, this information could be helpful in per
plaque entities that are made up of 5 or more simple plaques.             forming analysis of image data. For instance, multiple
A test data set is set up at each fitness evaluation phase by        65   plaques are usually larger than single plaques. This correla
randomly sampling 100 entities from the base set with                     tion should be useful for plaque entity classification; thus, the
replacement.                                                              system may therefore comprise an entity classifier which will
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 32 of 33
EXHIBIT C
                                                    US 8,687,879 B2
                              29                                                                   30
accept size information as well as Fourier descriptors of an            The network link 1021 typically provides data communi
entity. Other types of information may also be provided. Prior        cation through one or more networks to other data devices.
probabilities might be used in conjunction with network out           For example, network link 1021 may provide a connection
puts to estimate posterior probabilities.                             through local network 1022 to a host computer 1023 or to data
Embodiment of Computer Execution Environment (Hard                    equipment operated by an Internet Service Provider (ISP)
ware)                                                                 1024. ISP 1024 in turn provides data communication services
   An embodiment of the invention can be implemented as               through the worldwide packet data communication network
computer software in the form of computer readable program            now commonly referred to as the “Internet 1025. Local
code executed on one or more general-purpose computers                network 1022 and Internet 1025 both use electrical, electro
such as the computer 1000 illustrated in FIG. 10. A keyboard     10
                                                                      magnetic or optical signals that carry digital data streams to
1010 and mouse 1011 are coupled to a bi-directional system            files. The signals through the various networks and the signals
bus 1018 (e.g., PCI, ISA or other similar architecture). The          on network link 1021 and through communication interface
keyboard and mouse are for introducing user input to the
computer system and communicating that user input to cen              1020, which carry the digital data to and from computer 1000,
tral processing unit (CPU) 1013. For instance, the keyboard      15   are exemplary forms of carrier waves for transporting the
and mouse, or any other input device may be utilized to               digital information.
collected information from the user about an image. Other                The computer 1000 can send messages and receive data,
Suitable input devices may be used in addition to, or in place        including program code, through the network(s), network
of the mouse 1011 and keyboard 1010. I/O (input/output)               link 1021, and communication interface 1020. In the Internet
unit 1019 coupled to bi-directional system bus 1018 repre             example, server 1026 might transmit a requested code for an
sents possible output devices such as a printer or an A/V             application program through Internet 1025, ISP 1024, local
(audio/video) device.                                                 network 1022 and communication interface 1020. The user
   Computer 1000 includes video memory 1014, main                     may therefore operate an interface to the image processing
memory 1015, mass storage 1012, and communication inter               system from a remote location. Aspects of the invention may
face 1020. All these devices are coupled to a bi-directional     25   be embodied bodied in server 1026 or a client computer
system bus 1018 along with keyboard 1010, mouse 1011 and              connected to the network. Processing may occur on server
CPU 1013. The mass storage 1012 may include both fixed and            1026, computer 1000, or any other computer and the result
removable media, Such as magnetic, optical or magnetic opti           can be delivered to the user via the network. The invention
cal storage systems or any other available mass storage tech          therefore contemplates the use of web-based system and/or
nology. The system bus 1018 provides a means for addressing      30   client-server based systems embodying the invention. Alter
video memory 1014 or main memory 1015. The system bus                 natively, a single computer may function as a stand-alone
1018 also provides a mechanism for the CPU to transferring            device adapted to execute the image processing System
data between and among the components, such as main                   described herein.
memory 1015, video memory 1014 and mass storage 1012.                   The computer systems described above are for purposes of
  In one embodiment of the invention, the CPU 1013 is a          35   example only. An embodiment of the invention may be imple
microprocessor manufactured by Motorola, such as the                  mented in any type of computer system or programming or
6080XO processor, an Intel Pentium III processor, or an               processing environment. When a general-purpose computer
UltraSparc processor from Sun Microsystems. However, any              system such as the one described executes the process and
other suitable processor or computer may be utilized. Video           process flows described herein, it is configured to provide a
memory 1014 is a dual ported video random access memory.         40   mechanism for automating the expert quantification of image
One port of the video memory 1014 is coupled to video                 data.
accelerator 1016. The video accelerator device 1016 is used to          Thus, a method and apparatus for generating special-pur
drive a CRT (cathode ray tube), and LCD (Liquid Crystal               pose image analysis algorithms based on the expert quantifi
Display), or TFT (Thin-Film Transistor) monitor 1017. The             cation of image data is described. Particular embodiments
video accelerator 1016 is well known in the art and may be       45   described herein are illustrative only and should not limit the
implemented by any suitable apparatus. This circuitry con             present invention thereby. The claims and their full scope of
verts pixel data stored in video memory 1014 to a signal              equivalents define the invention.
suitable for use by monitor 1017. The monitor 1017 is a type
of monitor Suitable for displaying graphic images such as the           What is claimed is:
images to be quantified.                                         50     1. A non-transitory computer program product for auto
   The computer 1000 may also include a communication                 mating the expert quantification of image data comprising:
interface 1020 coupled to the system bus 1018. The commu                a computer-readable medium encoded with computer
nication interface 1020 provides a two-way data communi                    readable instructions executable by one or more com
cation coupling via a network link 1021 to a network 1022.                 puter processors to quantify image sets comprising a
For example, if the communication interface 1020 is a            55        locked evolving algorithm, wherein said locked evolv
modem, the communication interface 1020 provides a data                    ing algorithm is generated by:
communication connection to a corresponding type of tele                obtaining a product algorithm for analysis of a first set of
phone line, which comprises part of a network link 1021. If                image data wherein said product algorithm is configured
the communication interface 1020 is a Network Interface                    to recognize at least one entity within said first set of
Card (NIC), communication interface 1020 provides a data         60        image data via a training mode that utilizes iterative
communication connection via a network link 1021 to a com                  input to an evolving algorithm obtained from at least one
patible network. Physical network links can include Ethernet,              first user, wherein said training mode comprises:
wireless, fiber optic, and cable television type links. In any          presenting a first set of said at least one entity to said user
Such implementation, communication interface 1020 sends                    for feedback as to the accuracy of said first set of iden
and receives electrical, electromagnetic or optical signals      65           tified entities;
which carry digital data streams representing various types of          obtaining said feedback from said user;
information.                                                            executing said evolving algorithm using said feedback;
         Case 1:20-cv-04742-AKH Document 1-3 Filed 06/19/20 Page 33 of 33
EXHIBIT C
                                                    US 8,687,879 B2
                               31                                                               32
  presenting a second set of said at least one entity to said     identifying which of said plurality of chromatic data points
      user for feedback as to the accuracy of said second set of      comprise an entity;
      identified entities;                                        grouping said plurality of chromatic data points into a
  obtaining approval from said user about said second set of          plurality of spatially connected subsets;
      entities; storing said evolving algorithm as a product 5    determining a plurality of characteristics about said spa
      algorithm; and                                                  tially connected subsets;
   storing said product algorithm for subsequent usage on         passing said plurality of characteristics to a classification
                                                                      engine;
      said image sets.                                            classifying said plurality of spatially connected subsets
   2. The non-transitory computer program product of claim 1 10       into at least one classification;
wherein said evolving algorithm comprises a neural network.       obtaining affirmation of the Veracity of said at least one
   3. The non-transitory computer program product of claim 1          classification from a user;
wherein said evolving algorithm comprises a classification        evaluating said spatially connected subset to derive a set of
engine.                                                               relative harmonic amplitudes:
   4. The non-transitory computer program product of claim 1 is   passing    said relative harmonics into a neural network,
wherein said product algorithm comprises a pixel Zoo.                 wherein said neural network is trained to classify said
   5. The non-transitory computer program product of claim 1          spatially connected subsets using shape information
wherein said product algorithm comprises an entity Zoo.               provided by said set of relative harmonic amplitudes:
   6. The non-transitory computer program product of claim        presenting a result of said classification to said user;
1, wherein said image data corresponds to histological section    obtaining verification of said classification from said user;
data.                                                             using said verification to adjust said neural network; and
   7. The non-transitory computer program product of claim        storing said neural network for subsequent usage on said
1, wherein said image data corresponds to material sample             image sets.
data.                                                             11. The non-transitory computer program product of claim
   8. The non-transitory computer program product of claim as 10, wherein said      plurality of characteristics comprises color
1, wherein said at least one entity corresponds to biological and12.wherein    at least one classification differ by color.
                                                                       The non-transitory computer program product of claim
entities.
   9. The non-transitory computer program product of claim 10, wherein said plurality of characteristics comprises shape
1, wherein said at least one entity corresponds to amyloid and13.wherein       said at least one classification differ by shape.
                                                                       The non-transitory computer program product of claim
plaques and neurofibrillary tangles.
   10. A non-transitory computer program product for auto- 30 10, wherein said plurality of characteristics comprises texture
mating the expert quantification of image data comprising:      and wherein said at least one classification differ by texture.
   a computer-readable medium encoded with computer 10,14.             The non-transitory computer program product of claim
      readable instructions executable by one or more com morewherein  sets of
                                                                              said plurality of characteristics comprises two or
                                                                               characteristics, wherein a first stage of process
      puter processors to quantify image sets comprising a 35
      locked evolving algorithm, wherein said locked evolv and  ing classifies image databased on a first set of characteristics
      ing algorithm is generated by:                                 a second stage of processing classifies image databased
   obtaining mage data having a plurality of chromatic data on a second set of characteristics.
      points;
